 



EXHIBIT 10.1

 



SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of December 19,
2012 by and among Pacific Ethanol, Inc., a Delaware corporation with
headquarters located at 400 Capitol Mall, Suite 2060, Sacramento, CA 95814 (the
“Company”), and the investors listed on the schedule of investors attached
hereto as Exhibit A (individually, an “Investor” and collectively, the
“Investors”).

 

RECITALS

 

A.              The Company and each Investor are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the 1933 Act.

 

B.              The Company has authorized the issuance and sale of a new series
of senior unsecured notes in the aggregate principal amount of $22,192,490.64,
in substantially the form attached hereto as Exhibit B (the “Notes”, such term
to include any such notes issued in substitution therefor pursuant to the terms
thereof), and warrants, in substantially the form attached hereto as Exhibit C
(the “Warrants”) to purchase shares of Common Stock.

 

C.              Each Investor, severally and not jointly, wishes to purchase,
and the Company wishes to sell, upon the terms and conditions stated in this
Agreement, (i) that aggregate principal amount of Notes, set forth opposite such
Investor’s name in column two on the schedule of investors set forth in Exhibit
A (which aggregate principal amount of Notes for all Investors shall be
$22,192,490.64) for the applicable purchase price set forth opposite such
Investor’s name in column three of Exhibit A (which aggregate purchase price of
Notes for all Investors shall be $20,572,438.82) and (ii) Warrants, representing
the right to acquire up to that number of shares of Common Stock set forth
opposite such Investor’s name in column four on the schedule of investors set
forth in Exhibit A (which aggregate number of shares of Common Stock for all
Investors shall be, as of the Closing Date, 25,630,286; the shares of Common
Stock issuable upon exercise of or otherwise pursuant to the Warrants,
collectively, the “Warrant Shares”) for the applicable purchase price set forth
opposite such Investor’s name in column five of Exhibit A (which aggregate
purchase price of Warrants for all Investors shall be $1,620,051.82).

 

D.              At the Closing, the parties hereto shall execute and deliver a
Registration Rights Agreement, in form attached hereto as Exhibit D (the
“Registration Rights Agreement”), pursuant to which the Company has agreed to
provide certain registration rights with respect to the Registrable Securities
(as defined in the Registration Rights Agreement), under the 1933 Act and the
rules and regulations promulgated thereunder, and applicable state securities
laws.

 

E.               Immediately preceding the Closing, each Investor contemplated
to execute and deliver counterparts of the First Lien Credit Agreement Amendment
in substantially the form attached hereto as Exhibit E and the Second Lien
Credit Agreement Amendment in substantially the form attached hereto as Exhibit
F, shall execute and deliver such documents.

 



1

 

 

F.               At the Closing, the Company and each Investor contemplated to
execute and deliver a Purchase and Sale Agreement for the purchase by and sale
to the Company of membership interests in New PE Holdco in the form attached
hereto as Exhibit G shall execute and delivery such document and each Investor
contemplated to execute and deliver a Lender Assignment Agreement to effect the
assignment to the Company of the Purchased Tranche A-2 Loans shall execute and
delivery such document.

 

G.              The Notes, the Warrants, the Interest Shares and the Warrant
Shares issued pursuant to this Agreement are collectively referred to herein as
the “Securities”.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:

 

Article I
DEFINITIONS

 

1.1            Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:

 

“1933 Act” has the meaning set forth in the Recitals.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 144 under the 1933
Act.

 

“Agent” has the meaning set forth in Section 3.1(m).

 

“Agreement” has the meaning set forth in the Preamble.

 

“Board of Directors” means the Company’s board of directors.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in The City of New York are authorized or required by law to
remain closed.

 

“Buy-In Price” has the meaning set forth in Section 4.1(d).

 

“Closing” means the closing of the purchase and sale of the Notes and Warrants
pursuant to Section 2.1.

 

“Closing Date” means 10:00 a.m., New York City Time, on the first (1st) Business
Day on which the conditions to the Closing set forth in Sections 2.2, 5.1 and
5.2 are satisfied or waived (or such later date and time as is mutually agreed
to by the Company and each Investor).

 



2

 

 

“Closing Price” means, for any date, the closing price per share of the Common
Stock for such date (or the nearest preceding date) on the Principal Market or
exchange or quotation system on which the Common Stock is then listed or quoted.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Counsel” means Troutman Sanders LLP, counsel to the Company.

 

“Common Stock” means (i) the Company’s shares of common stock, $0.001 par value
per share, and (ii) any capital stock into which such common stock shall have
been changed or any share capital resulting from a reclassification of such
common stock.

 

“Contingent Obligation” has the meaning set forth in Section 3.1(aa).

 

“Credit Agreements” means the First Lien Credit Agreement and the Second Lien
Credit Agreement.

 

“Current Holdings Schedule” means a schedule approved by each of the Investors
and provided to the Company as of the date of this Agreement.

 

“Disclosure Materials” has the meaning set forth in Section 3.1(h).

 

“DTC” has the meaning set forth in Section 4.1(c).

 

“8-K Filing” has the meaning set forth in Section 4.6.

 

“Eligible Market” means any of The New York Stock Exchange, The NYSE Amex LLC,
The NASDAQ Capital Market or The NASDAQ Global Select Market.

 

“Environmental Laws” has the meaning set forth in Section 3.1(dd).

 

“Excluded Investors” means the Agent and its Affiliates.

 

“First Lien Credit Agreement” means that certain Credit Agreement dated as of
October 29, 2012 among Pacific Ethanol Holding Co. LLC, a Delaware limited
liability company, as a borrower thereunder and as agent for borrowers
thereunder, and co-borrowers Pacific Ethanol Madera LLC, a Delaware limited
liability company, Pacific Ethanol Columbia, LLC, a Delaware limited liability
company, Pacific Ethanol Stockton LLC, a Delaware limited liability company, and
Pacific Ethanol Magic Valley, LLC, a Delaware limited liability company, each of
the lenders thereunder who are from time to time signatories thereto, Wells
Fargo Bank, N.A., as administrative agent and collateral agent for such lenders
and such other parties thereto as identified therein.

 

“First Lien Credit Agreement Amendment” means that certain Amendment No. 1 to
the First Lien Credit Agreement in the form attached hereto as Exhibit E.

 

“GAAP” has the meaning set forth in Section 3.1(h).

 

“Hazardous Materials” has the meaning set forth in Section 3.1(dd).

 



3

 

 

“Indebtedness” has the meaning set forth in Section 3.1(aa).

 

“Insolvent” has the meaning set forth in Section 3.1(i).

 

“Intellectual Property Rights” has the meaning set forth in Section 3.1(t).

 

“Interest Shares” means shares of Common Stock that have been issued or may be
issued to pay interest due and payable on under the terms of the Notes.

 

“Investor” has the meaning set forth in the Preamble.

 

“Lien” means any lien, charge, claim, security interest, encumbrance, right of
first refusal or other restriction.

 

“Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation and reasonable attorneys’
fees.

 

“Material Adverse Effect” means (i) a material adverse effect on the results of
operations, assets, business or financial condition of the Company and the
Subsidiaries, taken as a whole on a consolidated basis or (ii) materially and
adversely impair the Company’s ability to perform its obligations under any of
the Transaction Documents, provided, that none of the following alone shall be
deemed, in and of itself, to constitute a Material Adverse Effect: (i) a change
in the market price or trading volume of the Common Stock or (ii) changes in
general economic conditions or changes affecting the industry in which the
Company operates generally (as opposed to Company-specific changes) so long as
such changes do not have a disproportionate effect on the Company and its
Subsidiaries taken as a whole.

 

“Material Permits” has the meaning set forth in Section 3.1(v).

 

“New PE Holdco” means New PE Holdco LLC, a Delaware limited liability company.

 

“Non-Public Information” means material, non-public information relating to the
Company.

 

“Notes” has the meaning set forth in the Recitals.

 

“Person” means any individual or corporation, partnership, trust, incorporated
or unincorporated association, joint venture, limited liability company, or
joint stock company.

 

“Press Release” has the meaning set forth in Section 4.6.

 

“Principal Market” means The NASDAQ Capital Market.

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, or a partial proceeding, such as a deposition),
whether commenced or threatened in writing.

 

“Purchase and Sale Agreements” means each of the agreements, in the form
attached hereto as Exhibit G, between the Company and each applicable holder of
membership interests in New PE Holdco set forth on Exhibit K pursuant to which
the Company will purchase from such holders the number of membership interest
units of New PE Holdco set forth therein (each at a price of $10,000 per unit).

 



4

 

 

“Purchased Tranche A-2 Loans” has the meaning set forth in Section 4.7.

 

“Registrable Securities” has the meaning ascribed to it in the Registration
Rights Agreement.

 

“Regulation D” has the meaning set forth in the Recitals.

 

“Required Delivery Date” has the meaning set forth in Section 4.1(c).

 

“Rule 144” and “Rule 424” means Rule 144 and Rule 424, respectively, promulgated
by the SEC pursuant to the 1933 Act, as such Rules may be amended from time to
time, or any similar rule or regulation hereafter adopted by the SEC having
substantially the same effect as such Rule.

 

“SEC” means the Securities and Exchange Commission.

 

“Second Lien Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of October 29, 2012 among Pacific Ethanol Holding Co.
LLC, a Delaware limited liability company, as a borrower thereunder and as agent
for borrowers thereunder, and co-borrowers Pacific Ethanol Madera LLC, a
Delaware limited liability company, Pacific Ethanol Columbia, LLC, a Delaware
limited liability company, Pacific Ethanol Stockton LLC, a Delaware limited
liability company, and Pacific Ethanol Magic Valley, LLC, a Delaware limited
liability company, each of the lenders thereunder who are from time to time
signatories thereto, Wells Fargo Bank, N.A., as administrative agent and
collateral agent for such lenders and such other parties thereto as identified
therein.

 

“Second Lien Credit Agreement Amendment” means that certain Amendment No. 1 to
the Second Lien Credit Agreement in the form attached hereto as Exhibit F.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Securities” has the meaning set forth in the Recitals.

 

“Shares” means shares of the Company’s Common Stock.

 

“Short Sales” has the meaning set forth in Section 3.2(h).

 

“Subsidiary” means any direct or indirect wholly-owned subsidiary of the
Company.

 

“Trading Day” means (a) any day on which the Common Stock is listed or quoted
and traded on its primary Trading Market, (b) if the Common Stock is not then
listed or quoted and traded on any Eligible Market, then a day on which trading
occurs on The NASDAQ Capital Market (or any successor thereto), or (c) if
trading ceases to occur on The NASDAQ Capital Market (or any successor thereto),
any Business Day.

 



5

 

 

“Trading Market” means the Principal Market or any other Eligible Market, or any
national securities exchange, market or trading or quotation facility on which
the Common Stock is then listed or quoted.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Notes, the Warrants, the Registration Rights Agreement and
the Transfer Agent Instructions.

 

“Transfer Agent” means American Stock Transfer & Co, LLC, or any successor
transfer agent for the Company.

 

“Transfer Agent Instructions” means, with respect to the Company, the
Irrevocable Transfer Agent Instructions, in the form of Exhibit H, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.

 

“Warrants” has the meaning set forth in the Recitals.

 

“Warrant Shares” has the meaning set forth in the Recitals.

 

Article II
PURCHASE AND SALE

 

2.1            Closing. Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Investor, and
each Investor shall, severally and not jointly, purchase from the Company, such
Notes and Warrants for the price set forth opposite such Investor’s name on
Exhibit A hereto under the applicable headings thereunder. The date and time of
the Closing and shall be 10:00 a.m., New York City Time, on the Closing Date.
The Closing shall take place at the offices of the Company’s Counsel.

 

2.2            Closing Deliveries.

 

(a)             At the Closing, the Company shall deliver or cause to be
delivered to each Investor the following:

 

(i)              a Note, free and clear of all restrictive and other legends
(except as expressly provided for in Section 4.1(b)), dated as of the Closing
Date and issued in the name of such Investor (or in the name of its nominee),
evidencing the aggregate principal amount of Notes set forth opposite such
Investor’s name on Exhibit A hereto under the heading “Notes”, duly executed and
delivered by the Company;

 

(ii)            a Warrant, dated as of the Closing Date and issued in the name
of such Investor (or in the name of its nominee), pursuant to which such
Investor shall have the right to acquire such number of Warrant Shares set forth
opposite such Investor’s name on Exhibit A hereto under the heading “Warrant
Shares”, duly executed and delivered by the Company;

 

(iii)          the Registration Rights Agreement, duly executed and delivered by
the Company;

 



6

 

 

(iv)          if such Investor is a party thereto, the First Lien Credit
Agreement Amendment, duly executed and delivered by each party thereto other
than such Investor;

 

(v)            if such Investor is a party thereto, the Second Lien Credit
Agreement Amendment, duly executed and delivered by each party thereto other
than such Investor;

 

(vi)          if such Investor is contemplated to be party to a Purchase and
Sale Agreement hereunder, a Purchase and Sale Agreement, duly executed and
delivered by each party thereto other than any Investor;

 

(vii)        if such Investor is contemplated to sell Purchased Tranche A-2
Loans in connection herewith, a “Lender Assignment Agreement” as defined in the
Second Lien Credit Agreement, duly executed and delivered by each party thereto
other than such Investor, together with the purchase price for the applicable
assignment thereunder, to effect the assignment of the Purchased Tranche A-2
Loans;

 

(viii)      a legal opinion of Company Counsel dated as of the Closing Date, in
the form of Exhibit I, executed by such counsel and delivered to the Investors
and the Agent;

 

(ix)          duly executed Transfer Agent Instructions acknowledged by the
Company’s transfer agent;

 

(x)            a certificate evidencing the formation and good standing of the
Company issued by the Secretary of State of the State of Delaware, as of a date
within ten (10) days of the Closing Date;

 

(xi)          a copy of the Company’s Certificate of Incorporation, as amended,
certified by the Secretary of State of the State of Delaware within thirty (30)
days of the Closing Date;

 

(xii)        a certificate executed by the Secretary of the Company and dated as
of the Closing Date, certifying as to (i) the resolutions adopted by the
Company’s board of directors approving this Agreement, (ii) the Certificate of
Incorporation of the Company and (iii) the Company’s bylaws, as amended, each as
in effect at the Closing;

 

(xiii)      a certificate executed by the Chief Executive Officer of the
Company, dated as of the Closing Date, certifying the satisfaction of each of
the conditions set forth in Sections 5.1(a) (except as to representations that
speak as of a specified date, in which case such representations shall be true
and correct as of such specified date) and Section 5.1(b) (except that such
certification shall only be required with respect to the Company and not any
Investor);

 

(xiv)       a letter from the Company’s Transfer Agent certifying the number of
shares of Common Stock outstanding as of a date within five (5) days of the
Closing Date; and

 

(xv)         approval by each applicable Trading Market of an additional shares
listing application covering all of the Registrable Securities.

 



7

 

 

(b)           At the Closing, each Investor shall deliver or cause to be
delivered to the Company the following:

 

(i)              the Registration Rights Agreement, duly executed and delivered
by such Investor;

 

(ii)            the First Lien Credit Agreement Amendment, duly executed and
delivered by such Investor, if such Investor is contemplated to be a party
thereto;

 

(iii)          the Second Lien Credit Agreement Amendment, duly executed and
delivered by such Investor, if such Investor is contemplated to be a party
thereto;

 

(iv)          if applicable, a Purchase and Sale Agreement, duly executed and
delivered by such Investor, if such Investor is contemplated to be a party to a
Purchase and Sale Agreement;

 

(v)            if applicable, a “Lender Assignment Agreement” as defined in the
Second Lien Credit Agreement, duly executed and delivered by such Investor, to
effect the assignment of the Purchased Tranche A-2 Loans (if such Investor is
contemplated sell any Purchase Tranche A-2 Loans in connection herewith);

 

(vi)          the purchase price set forth opposite such Investor’s name on
Exhibit A hereto under the heading “Purchase Price” in United States dollars and
in immediately available funds, by wire transfer to an account designated in
writing to such Investor by the Company for such purpose.

 

Article III
REPRESENTATIONS AND WARRANTIES

 

3.1            Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors and the Agent as follows (which
representations and warranties shall be deemed to apply, where appropriate, to
each Subsidiary of the Company):

 

(a)             Subsidiaries. The Company has no Subsidiaries other than those
listed in Schedule 3.1(a) hereto. Except as disclosed in Schedule 3.1(a) hereto,
the Company owns, directly or indirectly, all of the capital stock or comparable
equity interests of each Subsidiary free and clear of any Lien and all the
issued and outstanding shares of capital stock or comparable equity interest of
each Subsidiary are validly issued and are fully paid, non-assessable and free
of preemptive and similar rights.

 

(b)            Organization and Qualification. Each of the Company and the
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite legal authority to own and use its properties
and assets and to carry on its business as currently conducted. Neither the
Company nor any Subsidiary is in violation of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and the Subsidiaries is
duly qualified to do business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.

 



8

 

 

(c)             Authorization; Enforcement. The Company has the requisite
corporate authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents to which it is a party by the
Company and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Company and no further consent or action is required by the Company, its Board
of Directors or its stockholders. Each of the Transaction Documents to which it
is a party has been (or upon delivery will be) duly executed by the Company and
is, or when delivered in accordance with the terms hereof, will constitute, the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as may be limited by (i) applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors rights generally, and (ii)
the effect of rules of law governing the availability of specific performance
and other equitable remedies.

 

(d)            No Conflicts. Except as set forth on Schedule 3.1(d) hereto, the
execution, delivery and performance of the Transaction Documents to which it is
a party by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Notes and the Warrants and reservation for issuance of the Warrant Shares)
do not, and will not, (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound, or affected, except to the extent that such conflict,
default, termination, amendment, acceleration or cancellation right would not
reasonably be expected to have a Material Adverse Effect, or (iii) result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including, assuming the accuracy of the representations
and warranties of the Investors set forth in Section 3.2 hereof, federal and
state securities laws and regulations and the rules and regulations of any
self-regulatory organization to which the Company or its securities are subject,
including all applicable Trading Markets), or by which any property or asset of
the Company or a Subsidiary is bound or affected, except to the extent that such
violation would not reasonably be expected to have a Material Adverse Effect.
Without limiting the generality of the foregoing, the issuance of all Warrant
Shares pursuant to the terms of the Warrants and the issuance of an aggregate of
up to 3,289,727 Interest Shares pursuant to the terms of the Notes does not
require any approval of the stockholders of the Company under the rules and
regulations of the Principal Market and does not violate any rule or regulation
of the Principal Market.



9

 

 

(e)             No Consents. Except for the approval the Company’s stockholders
to (i) increase the Company’s authorized shares of Common Stock, and (ii) to
issue more than 19.99% of the Company’s outstanding shares of Common Stock on
the date hereof, which approval, in each case, may be required for the Company
to issue more than 3,289,727 Interest Shares under the Notes (and is not
otherwise required), neither the Company nor any of its Subsidiaries is required
to obtain any consent, authorization or order of, or make any filing or
registration with (other than the filing of one or more registration statements
with the Securities and Exchange Commission in accordance with the requirements
of the Registration Rights Agreement, a Form D with the Securities and Exchange
Commission, a Listing of Additional Shares with NASDAQ, a Shares Outstanding
Change Form with NASDAQ and any filings as may be required by any state
securities agencies), any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for the Company to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof.

 

(f)             The Securities. The Securities (including the Warrant Shares and
an aggregate of 3,289,727 shares of Common Stock that may be issued as Interest
Shares) are duly authorized and, when issued and paid for in accordance with the
Transaction Documents, will be duly and validly issued, fully paid and
nonassessable, free and clear of all Liens and will not be subject to preemptive
or similar rights of stockholders (except for rights that have been waived or
complied with). The Company has reserved from its duly authorized capital stock
25,000,000 shares of Common Stock issuable upon exercise of the Warrants and, at
the Closing, will have reserved from its duly authorized capital stock all
25,630,285 shares of Common Stock issuable upon exercise of the Warrants. Any
Interest Shares issued pursuant to the terms of the Notes, when and if issued,
will be duly authorized, duly and validly issued, fully paid and nonassessable,
free and clear of all Liens and will not be subject to preemptive or similar
rights of stockholders (except for rights that have been waived or complied
with). The offer, issuance and sale of the Notes, the Interest Shares, the
Warrants and the Warrant Shares to the Investors pursuant to the Agreement, and
in the case of the Warrant Shares and Interest Shares, pursuant to the Warrants
and Notes, respectively, are exempt from the registration requirements of the
1933 Act.

 

(g)            Capitalization. The aggregate number of shares and type of all
authorized, issued and outstanding classes of capital stock, options and other
securities of the Company (whether or not presently convertible into or
exercisable or exchangeable for shares of capital stock of the Company) is set
forth in Schedule 3.1(g) hereto. All outstanding shares of capital stock are
duly authorized, validly issued, fully paid and nonassessable and have been
issued in compliance in all material respects with all applicable securities
laws. Except as disclosed in Schedule 3.1(g) hereto, the Company did not have
outstanding at December 19, 2012 any other options, warrants, script rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or entered into any agreement giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock. Except as set forth on
Schedule 3.1(g) hereto, and except for customary adjustments as a result of
stock dividends, stock splits, combinations of shares, reorganizations,
recapitalizations, reclassifications or other similar events, there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to security holders) and the
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Investors) and will not result in a right of any holder of securities to adjust
the exercise, conversion, exchange or reset price under such securities. To the
knowledge of the Company, except as disclosed in the SEC Reports and any
Schedules filed with the SEC pursuant to Rule 13d-1 of the 1933 Act by reporting
persons or in Schedule 3.1(g) hereto, no Person or group of related Persons
beneficially owns (as determined pursuant to Rule 13d-3 under the 1933 Act), or
has the right to acquire, by agreement with or by obligation binding upon the
Company, beneficial ownership of in excess of 5% of the outstanding Common
Stock.



10

 

 

 

(h)            SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the 1933 Act, including pursuant to
Section 13(a) or 15(d) thereof, for the 12 months preceding the date hereof on a
timely basis or has received a valid extension of such time of filing and has
filed any such SEC Reports prior to the expiration of any such extension and has
filed all reports required to be filed by it under the 1933 Act, including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof. Such reports required to be filed by the Company under the 1933 Act,
including pursuant to Section 13(a) or 15(d) thereof, together with any
materials filed or furnished by the Company under the 1933 Act, whether or not
any such reports were required being collectively referred to herein as the “SEC
Reports” and, together with this Agreement and the Schedules to this Agreement,
the “Disclosure Materials.” There are no unresolved comment letters from the
Staff of the SEC. As of their respective dates, the SEC Reports filed by the
Company complied in all material respects with the requirements of the 1933 Act
and the 1933 Act and the rules and regulations of the SEC promulgated
thereunder, and none of the SEC Reports, when filed by the Company, contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements, the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP or may be
condensed or summary statements, and fairly present in all material respects the
consolidated financial position of the Company and its consolidated subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments. All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or identified in the SEC Reports,
to the extent such agreements are required to be included or identified pursuant
to the rules and regulations of the SEC.

 

(i)              Since the date of the latest audited financial statements
included within the SEC Reports, except as disclosed in the SEC Reports, (i)
there has been no event, occurrence or development that, individually or in the
aggregate, has had or that would result in a Material Adverse Effect, (ii) the
Company has not incurred any material liabilities other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting or
the changed its auditors, (iv) the Company has not declared or made any dividend
or distribution of cash or other property to its stockholders, in their
capacities as such, or purchased, redeemed or made any agreements to purchase or
redeem any shares of its capital stock (except for repurchases by the Company of
shares of capital stock held by employees, officers, directors, or consultants
pursuant to an option of the Company to repurchase such shares upon the
termination of employment or services), and (v) the Company has not issued any
equity securities to any officer, director or Affiliate, except pursuant to
existing Company stock-based plans. The Company has not taken any steps to seek
protection pursuant to any bankruptcy law nor does the Company have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings or any actual knowledge of any fact which would
reasonably lead a creditor to do so. The Company is not as of the date hereof,
and after giving effect to the transactions contemplated hereby to occur at the
applicable Closing, will not be Insolvent (as defined below). For purposes of
this Section 3.1(i), “Insolvent” means (i) the present fair saleable value of
the Company’s assets is less than the amount required to pay the Company’s total
Indebtedness (as defined in Section 3.1(aa)), (ii) the Company is unable to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured, (iii) the Company intends to incur
or believes that it will incur debts that would be beyond its ability to pay as
such debts mature or (iv) the Company has unreasonably small capital with which
to conduct the business in which it is engaged as such business is now conducted
and is proposed to be conducted.



11

 

 

 

(j)              Absence of Litigation. Except as set forth on Schedule 3.1(j)
hereto, there is no action, suit, claim, or proceeding, or, to the Company’s
knowledge, inquiry or investigation, before or by any court, public board,
government agency, self-regulatory organization (including the Principal Market)
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries that could, individually or in
the aggregate, have a Material Adverse Effect.

 

(k)            Compliance. Neither the Company nor any Subsidiary, except in
each case as would not, individually or in the aggregate, reasonably be expected
to have or result in a Material Adverse Effect, (i) is in default under or in
violation of (and no event has occurred that has not been waived that, with
notice or lapse of time or both, would result in a default by the Company or any
Subsidiary under), nor has the Company or any Subsidiary received written notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
order of any court, arbitrator or governmental body, or (iii) is or has been in
violation of any statute, rule or regulation of any governmental authority.

 

(l)              Title to Assets. Except as set forth on Schedule 3.1(l) hereto,
the Company and the Subsidiaries have good and marketable title to all real
property owned by them that is material to the business of the Company and the
Subsidiaries and good and marketable title in all personal property owned by
them that is material to the business of the Company and the Subsidiaries, in
each case free and clear of all Liens, except for Liens that do not,
individually or in the aggregate, have or result in a Material Adverse Effect.
Any real property and facilities held under lease by the Company and the
Subsidiaries are held by them under valid, subsisting and enforceable leases of
which the Company and the Subsidiaries are in material compliance.

 

(m)          No General Solicitation; Placement Agent’s Fees. Neither the
Company, nor any of its affiliates, nor any Person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D) in connection with the offer or sale of the
Securities. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or brokers’ commission (other than for
persons engaged by any Investor or its investment advisor) relating to or
arising out of the issuance of the Securities pursuant to this Agreement. The
Company shall pay, and hold each Investor harmless against, any liability, loss
or expense (including, without limitation, reasonable attorney’s fees and
out-of-pocket expenses) arising in connection with any such claim for fees
arising out of the issuance of the Securities pursuant to this Agreement. The
Company acknowledges that is has engaged Lazard Capital Markets LLC as its lead
placement agent (the “Agent”) in connection with the sale of the Securities.
Other than the Agent, the Company has not engaged any placement agent or other
agent in connection with the sale of the Securities.

 

(n)            Private Placement. Neither the Company nor any of its Affiliates
nor, any Person acting on the Company’s behalf has, directly or indirectly, at
any time within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would (i)
eliminate the availability of the exemption from registration under Regulation D
under the 1933 Act in connection with the offer and sale by the Company of the
Securities as contemplated hereby or (ii) cause the offering of the Securities
pursuant to the Transaction Documents to be integrated with prior offerings by
the Company for purposes of any applicable law, regulation or stockholder
approval provisions, including, without limitation, under the rules and
regulations of any Trading Market. The Company is not required to be registered
as, and is not an Affiliate of, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended. The Company is not required to
be registered as, a United States real property holding corporation within the
meaning of the Foreign Investment in Real Property Tax Act of 1980.



12

 

 

 

(o)            Listing and Maintenance Requirements. Except as disclosed in
Schedule 3.1(o), the Company has not, in the twelve months preceding the date
hereof, received notice (written or oral) from any Trading Market on which the
Common Stock is or has been listed or quoted to the effect that the Company is
not in compliance with the listing or maintenance requirements of such Trading
Market. The Company is in compliance with all such listing and maintenance
requirements. The Company has taken no action designed to delist, or that is
reasonably likely to have the effect of delisting, the Common Stock from the
Principal Market, and the Company has undertaken commercially reasonable efforts
to maintain such listing of its Common Stock. The issuance by the Company of the
Securities shall not have the effect of delisting or suspending the Common Stock
from the Principal Market.

 

(p)            Registration Rights. Except as described in Schedule 3.1(p), the
Company has not granted or agreed to grant to any Person any rights (including
“piggy-back” registration rights) to have any securities of the Company
registered with the SEC or any other governmental authority that have not been
satisfied or waived.

 

(q)            Application of Takeover Protections. There is no control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
charter documents or the laws of its state of incorporation that is or could
become applicable to any of the Investors as a result of the Investors and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including, without limitation, as a result of the
Company’s issuance of the Securities and the Investors’ ownership of the
Securities.

 

(r)             Disclosure. Except for this Agreement, the Schedules to this
Agreement, and information previously disclosed to the Investors in connection
with or pursuant to the Credit Agreements or the governing documents of New PE
Holdco, the Company confirms that neither it nor any officers, directors or
Affiliates, has provided any of the Investors (other than Excluded Investors) or
their agents or counsel with any information that constitutes or might
constitute Non-Public Information. The Company understands and confirms that
each of the Investors will rely on the foregoing representations in effecting
purchases and sales of securities of the Company (other than Excluded
Investors). All disclosure provided by the Company to the Investors regarding
the Company, its business and the transactions contemplated hereby, including
the Schedules to this Agreement, furnished by or on the behalf of the Company
are true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. To the Company’s knowledge, except
for the transactions contemplated by this Agreement, no event or circumstance
has occurred or information exists with respect to the Company or any of its
Subsidiaries or its or their business, properties, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed. The Company acknowledges and agrees that no Investor
(other than Excluded Investors) makes or has made any representations or
warranties with respect to the transactions contemplated hereby other than those
set forth in the Transaction Documents.

 

(s)             Acknowledgment Regarding Investors’ Purchase of Securities.
Based upon the assumption that the transactions contemplated by this Agreement
are consummated in all material respects in conformity with the Transaction
Documents, the Company acknowledges and agrees that each of the Investors (other
than Excluded Investors) is acting solely in the capacity of an arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby. The Company further acknowledges that no Investor (other
than Excluded Investors) is acting as a financial advisor or fiduciary of the
Company (or in any similar capacity) with respect to this Agreement and the
transactions contemplated hereby and any advice given by any Investor (other
than Excluded Investors) or any of their respective representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to the Investors’ purchase of the
Securities. The Company further represents to each Investor that the Company’s
decision to enter into this Agreement has been based solely on the independent
evaluation of the transactions contemplated hereby by the Company and its
representatives.

 



13

 

 

(t)              Patents and Trademarks. The Company and its Subsidiaries own,
or possess adequate rights or licenses to use, all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(“Intellectual Property Rights”) necessary to conduct their respective
businesses now conducted. None of the Company’s Intellectual Property Rights
have expired or terminated, or are expected to expire or terminate, within three
years from the date of this Agreement. The Company does not have any knowledge
of any infringement by the Company or its Subsidiaries of Intellectual Property
Rights of others. Except as disclosed in the SEC Reports, there is no claim,
action or proceeding being made or brought, or to the knowledge of the Company,
being threatened, against the Company or its Subsidiaries regarding its
Intellectual Property Rights.

 

(u)            Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses and location
in which the Company and the Subsidiaries are engaged.

 

(v)            Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports (“Material Permits”),
except where the failure to possess such permits does not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, and neither the Company nor any Subsidiary has received any written
notice of proceedings relating to the revocation or modification of any Material
Permit.

 

(w)           Transactions With Affiliates and Employees. Except as set forth or
incorporated by reference in the Company’s SEC Reports, none of the officers,
directors or employees of the Company is presently a party to any transaction
that would be required to be reported on Form 10-K with the Company or any of
its Subsidiaries (other than for ordinary course services as employees, officers
or directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
such officer, director or employee or, to the Company’s knowledge, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.

 

(x)            Internal Accounting Controls. Except as set forth in the
Company’s SEC Reports, the Company and the Subsidiaries maintain a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

 

(y)            Sarbanes-Oxley Act. Except as set forth in the Company’s SEC
Reports, the Company is in compliance in all material respects with applicable
requirements of the Sarbanes-Oxley Act of 2002 and applicable rules and
regulations promulgated by the SEC thereunder, except where such noncompliance
would not have, individually or in the aggregate, a Material Adverse Effect.

 



14

 

 

(z)             Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity; (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or (iv)
made any unlawful bribe, rebate, payoff, influence payment, kickback or other
unlawful payment to any foreign or domestic government official or employee.

 

(aa)          Indebtedness. Except as disclosed in the SEC Reports and in
Schedule 3.1(aa), neither the Company nor any of its Subsidiaries (i) has any
outstanding Indebtedness (as defined below), (ii) is in violation of any term of
or in default under any contract, agreement or instrument relating to any
Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iii) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. Schedule 3.1(aa) provides a
description of the terms of any such outstanding Indebtedness. For purposes of
this Agreement: (x) “Indebtedness” of any Person means, without duplication (A)
all indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business), (C) all reimbursement
or payment obligations with respect to letters of credit, surety bonds and other
similar instruments, (D) all obligations evidenced by notes, bonds, debentures
or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses, (E) all
indebtedness created or arising under any conditional sale or other title
retention agreement, or incurred as financing, in either case with respect to
any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with generally accepted accounting principles, consistently applied
for the periods covered thereby, is classified as a capital lease, (G) all
indebtedness referred to in clauses (A) through (F) above secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person which
owns such assets or property has not assumed or become liable for the payment of
such indebtedness, and (H) all Contingent Obligations in respect of indebtedness
or obligations of others of the kinds referred to in clauses (A) through (G)
above; (y) “Contingent Obligation” means, as to any Person, any direct or
indirect liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto; and (z)
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.

 



15

 

 

(bb)         Employee Relations. Neither Company nor any of its Subsidiaries is
a party to any collective bargaining agreement or employs any member of a union.
The Company believes that its relations with its employees are as disclosed in
the SEC Reports. Except as disclosed in the SEC Reports, during the period
covered by the SEC Reports, no executive officer of the Company or any of its
Subsidiaries (as defined in Rule 501(f) of the 1933 Act) has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary. To the knowledge of the Company or any such
Subsidiary, no executive officer of the Company or any of its Subsidiaries is in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement, non-competition agreement, or
any other contract or agreement or any restrictive covenant, and the continued
employment of each such executive officer does not subject the Company or any
such Subsidiary to any liability with respect to any of the foregoing matters.

 

(cc)          Labor Matters. The Company and its Subsidiaries are in compliance
in all material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

 

(dd)         Environmental Laws. The Company and its Subsidiaries (i) are in
compliance in all material respects with any and all Environmental Laws (as
hereinafter defined), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance in all material respects with
all terms and conditions of any such permit, license or approval where, in each
of the foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.

 

(ee)          Subsidiary Rights. Except as set forth in Schedule 3.1(ee), the
Company or one of its Subsidiaries has the unrestricted right to vote, and
(subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of its Subsidiaries as owned by the
Company or such Subsidiary.



16

 

 

 

(ff)           Tax Status. The Company and each of its Subsidiaries (i) has made
or filed all foreign, federal and state income and all other tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply. There are no unpaid taxes in any material amount claimed to be due by the
taxing authority of any jurisdiction, and the officers of the Company know of no
basis for any such claim.

 

(gg)         Ranking of Notes. Other than as set forth in Schedule 3.1(gg), no
Indebtedness of the Company or any of its Subsidiaries is senior to or ranks
pari passu with the Notes in right of payment, whether with respect of payment
of redemptions, interest, damages or upon liquidation or dissolution or
otherwise.

 

3.2            Representations and Warranties of the Investors. Each Investor
hereby, as to itself only and for no other Investor, represents and warrants to
the Company as follows:

 

(a)             Organization; Authority. Such Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite corporate, partnership or
other power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The purchase by such Investor of the
Securities hereunder has been duly authorized by all necessary action on the
part of such Investor. This Agreement has been duly executed and delivered by
such Investor and constitutes the valid and binding obligation of such Investor,
enforceable against it in accordance with its terms, except as may be limited by
(i) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors rights
generally, and (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies.

 

(b)            No Public Sale or Distribution. Such Investor is (i) acquiring
the Notes and the Warrants, (ii) upon exercise of the Warrants will acquire the
Warrant Shares issuable upon exercise thereof and (iii) upon issuance of the
Interest Shares will acquire the Interest Shares, in the ordinary course of
business for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered under the 1933 Act or under an exemption from such registration
and in compliance with applicable federal and state securities laws, and such
Investor does not have a present arrangement to effect any distribution of the
Securities to or through any person or entity; provided, however, that by making
the representations herein, such Investor does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act.

 



17

 

 

(c)             Investor Status. At the time such Investor was offered the
Securities, it was, and at the date hereof it is, an “accredited investor” as
defined in Rule 501(a) under the 1933 Act or a “qualified institutional buyer”
as defined in Rule 144A(a) under the 1933 Act.

 

(d)            Experience of Such Investor. Such Investor, either alone or
together with its representatives has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment. Such Investor understands
that it must bear the economic risk of this investment in the Securities
indefinitely, and is able to bear such risk and is able to afford a complete
loss of such investment.

 

(e)             Access to Information. Such Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded: (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information (other than Non-Public Information) about
the Company and the Subsidiaries and their respective financial condition,
results of operations, business, properties, management and prospects sufficient
to enable it to evaluate its investment; and (iii) the opportunity to obtain
such additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Neither such inquiries nor any other
investigation conducted by or on behalf of such Investor or its representatives
or counsel shall modify, amend or affect such Investor’s right to rely on the
truth, accuracy and completeness of the Disclosure Materials and the Company’s
representations and warranties contained in the Transaction Documents. Such
Investor acknowledges receipt of copies of the SEC Reports.

 

(f)             No Governmental Review. Such Investor understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

(g)            No Conflicts. The execution, delivery and performance by such
Investor of this Agreement and the consummation by such Investor of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of such Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
such Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws) applicable to such Investor, except in the case of clauses (ii) and (iii)
above, for such that are not material and do not otherwise affect the ability of
such Investor to consummate the transactions contemplated hereby.

 



18

 

 

(h)            Illegal Transactions. No Investor, directly or indirectly, and no
Person acting on behalf of or pursuant to any understanding with any Investor,
has engaged in any purchases or sales of the securities of the Company
(including, without limitation, any Short Sales involving any of the Company’s
securities) since the time that such Investor was first contacted by the
Company, the Agent or any other Person regarding this investment in the Company.
Such Investor covenants that neither it nor any Person acting on its behalf or
pursuant to any understanding with such Investor will engage, directly or
indirectly, in any transactions in the securities of the Company (including
Short Sales) prior to the time the transactions contemplated by this Agreement
are publicly disclosed. “Short Sales” include, without limitation, all “short
sales” as defined in Rule 200 promulgated under Regulation SHO under the 1933
Act and all types of direct and indirect stock pledges, forward sale contracts,
options, puts, calls, short sales, swaps, derivatives and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker-dealers or foreign regulated brokers.

 

(i)              Restricted Securities. The Investors understand that the
Securities are characterized as “restricted securities” under the U.S. federal
securities laws inasmuch as they are being acquired from the Company in a
transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the 1933 Act only in certain limited circumstances.

 

(j)              Legends. It is understood that, except as provided in Section
4.1(b) of this Agreement, certificates evidencing the Securities may bear the
legend set forth in Section 4.1(b).

 

(k)            No Legal, Tax or Investment Advice. Such Investor understands
that nothing in this Agreement or any other materials presented by or on behalf
of the Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice. Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities. Such
Investor understands that the Agent has acted solely as the agent of the Company
in this placement of the Securities, and that the Agent makes no representation
or warranty with regard to the merits of this transaction or as to the accuracy
of any information such Investor may have received in connection therewith. Such
Investor acknowledges that he has not relied on any information or advice
furnished by or on behalf of the Agent.

 

(l)              Ownership of Tranche A-2 Term Loans. On the Closing Date, such
Investor (or if applicable, its Affiliate) will own, at a minimum, the “Tranche
A-2 Term Loans” issued under and as defined in the Second Lien Credit Agreement,
as amended to date, in the amount set forth next to such Investor’s (or if
applicable, its Affiliate’s) name on Exhibit J hereto.

 

(m)          Ownership of New PE Holdco Units. On the Closing Date, such
Investor (or if applicable, its Affiliate) will own, at a minimum, free and
clear of liens, the number of membership interest units of New PE Holdco set
forth next to such Investor’s (or if applicable, its Affiliate’s) name on
Exhibit K hereto.

 

(n)            Current Holdings Schedule. As of the date of this Agreement, such
Investor (or if applicable, its Affiliate) (i) is a lender holding the loans
outstanding under the Credit Agreements set forth next to such Investor’s (or if
applicable, its Affiliate’s) name on the Current Holdings Schedule, and (ii) has
entered into one or more trade confirmations for the acquisition by such
Investor (or if applicable, its Affiliate) of the loans outstanding under the
Credit Agreements set forth next to such Investor’s (or if applicable, its
Affiliate’s) name on the Current Holdings Schedule, the closing of which is not
subject to any conditions other than the payment of the purchase price therefor
and conditions that are primarily administrative in nature.

 



19

 

 

Article IV
OTHER AGREEMENTS OF THE PARTIES

 

4.1            Transfer Restrictions.

 

(a)             The Investors covenant that the Securities will only be disposed
of pursuant to an effective registration statement under, and in compliance with
the requirements of, the 1933 Act or pursuant to an available exemption from the
registration requirements of the 1933 Act, and in compliance with any applicable
state securities laws. In connection with any transfer of Securities other than
pursuant to an effective registration statement or to the Company, the Company
may require the transferor to provide to the Company an opinion of counsel
selected by the transferor, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration under the 1933 Act. Notwithstanding the foregoing, the
Company hereby consents to and agrees to register on the books of the Company
and with its transfer agent, without any such legal opinion, except to the
extent that the transfer agent requests such legal opinion, any transfer of
Securities by an Investor to an Affiliate of such Investor, provided that the
transferee certifies to the Company that it is an “accredited investor” as
defined in Rule 501(a) under the 1933 Act and provided that such Affiliate does
not request any removal of any existing legends on any certificate evidencing
the Securities.

 

(b)            The Investors agree to the imprinting, so long as is required by
this Section 4.1(b), of the following legend on any certificate evidencing any
of the Securities; provided however, that no such legend shall be imprinted on
any Interest Shares:

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [EXERCISABLE] HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 



20

 

 

(c)             Certificates evidencing Securities shall not be required to
contain the legend set forth in Section 4.1(b) above or any other legend (i)
while a registration statement covering the resale of such Securities is
effective under the 1933 Act, (ii) following any sale of such Securities
pursuant to Rule 144 (assuming the transferor is not an affiliate of the
Company), (iii) if such Securities (including the Securities underlying such
Securities) are eligible to be sold, assigned or transferred without restriction
(including, without limitation, volume limitations) pursuant to Rule 144 (taking
account of any Staff position with respect to “affiliate” status) and without
the need for current public information required by Rule 144(c)(1) (or Rule
144(i)(2), if applicable) (provided that an Investor provides the Company with
reasonable assurances that such Securities are eligible for sale, assignment or
transfer under Rule 144 which shall not include an opinion of counsel), (iv) in
connection with a sale, assignment or other transfer (other than under Rule
144), provided that such Investor provides the Company with an opinion of
counsel to such Investor, in a generally acceptable form, to the effect that
such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the 1933 Act or (v) if such
legend is not required under applicable requirements of the 1933 Act (including,
without limitation, controlling judicial interpretations and pronouncements
issued by the SEC). If a legend is not required pursuant to the foregoing, the
Company shall, at its own expense, no later than three (3) Trading Days
following the delivery by an Investor to the Company or the Transfer Agent (with
notice to the Company) of a legended certificate representing such Securities
(endorsed or with stock powers attached, signatures guaranteed, and otherwise in
form necessary to affect the reissuance and/or transfer, if applicable),
together with any other deliveries from such Investor as may be required above
in this Section 4.1(c), as directed by such Investor, either: (A) provided that
the Company’s transfer agent is participating in the Depository Trust Company
(“DTC”) Fast Automated Securities Transfer Program and such Securities are
Warrant Shares, credit the aggregate number of shares of Common Stock to which
such Investor shall be entitled to such Investor’s or its designee’s balance
account with DTC through its Deposit Withdrawal at Custodian system or (B) if
the Company’s transfer agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and dispatch by overnight courier to such
Investor, a certificate representing such Securities that is free from all
restrictive and other legends, registered in the name of such Investor or its
designee (the date by which such credit is so required to be made to the balance
account of such Investor’s or such Investor’s nominee with DTC or such
certificate is required to be delivered to such Investor pursuant to the
foregoing is referred to herein as the “Required Delivery Date”).

 

(d)            If the Company fails to so properly deliver such unlegended
certificates or so properly credit the balance account of such Investor’s or
such Investor’s nominee with DTC by the Required Delivery Date, and if on or
after the Required Delivery Date such Investor purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by such Investor of shares of Common Stock that such Investor anticipated
receiving from the Company without any restrictive legend, then, in addition to
all other remedies available to such Investor, the Company shall, within three
(3) Trading Days after such Investor’s request and in such Investor’s sole
discretion, either (i) pay cash to such Investor in an amount equal to such
Investor’s total purchase price (including brokerage commissions, if any) for
the shares of Common Stock so purchased (the “Buy-In Price”), at which point the
Company’s obligation to deliver such certificate or credit such Investor’s
balance account shall terminate, or (ii) promptly honor its obligation to
deliver to such Investor a certificate or certificates or credit such Investor’s
DTC account representing such number of shares of Common Stock that would have
been issued if the Company timely complied with its obligations hereunder and
pay cash to such Investor in an amount equal to the excess (if any) of the
Buy-In Price over the product of (A) such number Warrant Shares that the Company
was required to deliver to such Investor by the Required Delivery Date times (B)
the Closing Price of the Common Stock on the Required Delivery Date.



21

 

 

(e)             The Company will not object to and shall permit (except as
prohibited by law) an Investor to pledge or grant a security interest in some or
all of the Securities in connection with a bona fide margin agreement or other
loan or financing arrangement secured by the Securities, and if required under
the terms of such agreement, loan or arrangement, the Company will not object to
and shall permit (except as prohibited by law) such Investor to transfer pledged
or secured Securities to the pledges or secured parties. Except as required by
law, such a pledge or transfer would not be subject to approval of the Company,
no legal opinion of the pledgee, secured party or pledgor shall be required in
connection therewith, and no notice shall be required of such pledge. Each
Investor acknowledges that the Company shall not be responsible for any pledges
relating to, or the grant of any security interest in, any of the Securities or
for any agreement, understanding or arrangement between any Investor and its
pledgee or secured party. At the appropriate Investor’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities, including the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) of the 1933 Act or other applicable
provision of the 1933 Act to appropriately amend the list of Selling
Stockholders thereunder. Provided that the Company is in compliance with this
Section 4.1(e), the Company’s indemnification obligations pursuant to Section
6.4 shall not extend to any Proceeding or Losses arising out of or related to
this Section 4.1(e).

 

4.2            Reporting Status. Until the date on which the Investors shall
have sold all of the Registrable Securities, the Company shall timely file all
reports required to be filed with the SEC pursuant to the 1933 Act, and the
Company shall not terminate its status as an issuer required to file reports
under the 1933 Act even if the 1933 Act or the rules and regulations thereunder
would no longer require or otherwise permit such termination. From the time Form
S-3 is available to the Company for the registration of the Warrant Shares, the
Company shall take all actions necessary to maintain its eligibility to register
the Warrant Shares for resale by the Investors on Form S-3.

 

4.3            Integration. The Company shall not, and shall use its
commercially reasonably efforts to ensure that no Affiliate thereof shall, sell,
offer for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in Section 2 of the 1933 Act) that would be integrated with
the offer or sale of the Securities in a manner that would require the
registration under the 1933 Act of the sale of the Securities to the Investors
or that would be integrated with the offer or sale of the Securities for
purposes of the rules and regulations of any Trading Market.

 



22

 

 

4.4            Acknowledgement Regarding Investors’ Trading Activity. Anything
in this Agreement or elsewhere herein to the contrary notwithstanding, but
subject to compliance by the Investors with applicable law, it is understood and
acknowledged by the Company (i) that none of the Investors have been asked to
agree, nor has any Investor agreed, to desist from purchasing or selling, long
and/or short, securities of the Company, or "derivative" securities based on
securities issued by the Company or to hold the Securities for any specified
term; (ii) that past or future open market or other transactions by any
Investor, including, without limitation, short sales or “derivative”
transactions, before or after the closing of this or future private placement
transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that any Investor, and counter parties in
“derivative” transactions to which any such Investor is a party, directly or
indirectly, presently may have a "short" position in the Common Stock, and (iv)
that each Investor shall not be deemed to have any affiliation with or control
over any arm’s length counter-party in any “derivative” transaction. The Company
further understands and acknowledges that (a) one or more Investors may engage
in hedging activities at various times during the period that the Securities are
outstanding, (b) such hedging activities (if any) could reduce the value of the
existing stockholders’ equity interests in the Company at and after the time
that the hedging activities are being conducted and (c) nothing contained herein
shall preclude any Investor from having taken or from taking any action in
respect of the identification of the availability of, or securing of, available
shares to borrow in order to effect short sales or similar transactions.

 

4.5            Reservation of Securities. From and after the Closing Date, the
Company shall maintain a reserve from its duly authorized shares of Common Stock
for issuance pursuant to the Transaction Documents in such amount as may be
required to fulfill its obligations to issue the Warrant Shares under the
Transaction Documents. In the event that at any time the then authorized shares
of Common Stock are insufficient for the Company to satisfy its obligations to
issue such Warrant Shares under the Transaction Documents, the Company shall
promptly take such actions as may be required to increase the number of
authorized shares.

 

4.6            Securities Laws Disclosure; Publicity. The Company shall, on or
before the fourth (4th) Business Day after the execution of this Agreement by
all parties hereto, issue a press release (the “Press Release”) reasonably
acceptable to the Investors disclosing all the material terms of the
transactions contemplated by the Transaction Documents. On or before the fourth
(4th) Business Day following the date of this Agreement, the Company shall file
a Current Report on Form 8-K describing all the material terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1933 Act and attaching all the material Transaction Documents (including,
without limitation, this Agreement (and all schedules to this Agreement), the
form of the Notes, the form of the Warrants and the form of the Registration
Rights Agreement) (including all attachments, the “8-K Filing”). The Company
shall not, and the Company shall cause each of its Subsidiaries and each of its
and their respective officers, directors, employees and agents not to, except in
compliance with the procedure set forth in Section 14 of the Note, provide any
Investor with any material, non-public information regarding the Company or any
of its Subsidiaries from and after the issuance of the Press Release without the
express prior written consent of such Investor. In the event of a breach of any
of the foregoing covenants or any of the covenants or agreements contained in
the Transaction Documents by the Company, any of its Subsidiaries, or any of its
or their respective officers, directors, employees and agents (as determined in
the reasonable good faith judgment of such Investor), including without
limitation the agreements contained in Section 14 of the Notes, in addition to
any other remedy provided herein or in the Transaction Documents, such Investor
shall have the right to make a public disclosure, in the form of a press
release, public advertisement or otherwise, of such breach or such Non-Public
Information, as applicable, without the prior approval by the Company, any of
its Subsidiaries, or any of its or their respective officers, directors,
employees or agents. No Investor shall have any liability to the Company, any of
its Subsidiaries, or any of its or their respective officers, directors,
employees, stockholders or agents, for any such disclosure. Subject to the
foregoing, neither the Company, its Subsidiaries nor any Investor shall issue
any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, the Company shall be
entitled, without the prior approval of any Investor, to make any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Investor shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Without the
prior written consent of the applicable Investor, the Company shall not (and
shall cause each of its Subsidiaries and Affiliates to not) disclose the name of
such Investor in any filing, announcement, release or otherwise; provided
however that such Investor’s name may be disclosed by the Company (i) to the
extent such disclosure is required in the 8-K Filing or (ii) in the registration
statement filed pursuant to and in accordance with the terms of the Registration
Rights Agreement.

 



23

 

 

4.7            Use of Proceeds. The Company shall use (i) $21,538,595.64 of the
gross proceeds from the sale of the Securities to consummate, on the Closing
Date, the purchase by the Company from the Investors of an aggregate principal
amount of $21,538,595.64 of “Tranche A-2 Term Loans” issued under and as defined
in the Second Lien Credit Agreement, as such credit facility may have been or
may be amended, restated or otherwise modified from time to time, on the terms,
in the amounts and from the applicable Investors set forth on Exhibit J (the
“Purchased Tranche A-2 Loans”) and (ii) $653,895.00 of the gross proceeds from
the sale of the Securities to consummate, on the Closing Date, the purchase by
the Company of an aggregate of 130.77 membership interest units of New PE Holdco
pursuant to the Purchase and Sale Agreements in the amounts and from the
applicable holders set forth on Exhibit K.

 

4.8            NASDAQ Ownership Limitations. In no event shall the Company issue
any Interest Shares to the Investors pursuant to the terms of the Transaction
Documents if the sum of (i) the aggregate number of Interest Shares proposed to
be issued by the Company, (ii) any Interest Shares previously issued pursuant to
the terms of the Notes, and (iii) the aggregate number Warrant Shares that may
be issued pursuant to the exercise of the Warrants at any time exceeds 19.99% of
the total number of shares of Common Stock outstanding on the date hereof unless
the Company has obtained either (i) stockholder approval for the issuance of
more than such number of shares of Common Stock pursuant to NASDAQ Listing Rule
5635(d) or (ii) a waiver from NASDAQ of compliance with Rule 5635(d).

 

4.9            Current Holdings Schedule. From and after the date of this
Agreement and until the Closing Date, each Investor (or if applicable, its
Affiliate) agrees that it shall not sell, transfer or assign any of its rights
or holdings described in the Current Holdings Schedule (other than as
contemplated by this Agreement).



24

 

 

 

Article V
CONDITIONS

 

5.1            Conditions Precedent to the Obligations of the Investors. The
obligation of each Investor to acquire Securities at the Closing is subject to
the satisfaction or waiver by such Investor, at or before the Closing, of each
of the following conditions:

 

(a)             Representations and Warranties. The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
on and as of such date;

 

(b)            Performance. The Company and each other Investor shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by it at or prior to the Closing;

 

(c)             Listing. The Common Stock (i) shall be designated for quotation
or listed on the Trading Market and (ii) shall not have been suspended, as of
the Closing Date, by the SEC or the Trading Market from trading on the Trading
Market nor shall suspension by the SEC or the Trading Market have been
threatened, as of the Closing Date, either (a) in writing by the SEC or the
Trading Market or (b) by falling below the minimum listing maintenance
requirements of the Trading Market;

 

(d)            Consents and Approvals. The Company shall have obtained all
governmental, regulatory or third party consents and approvals, if any,
necessary for the sale of the Securities (including, without limitation, the
approval of the Trading Market);

 

(e)             No Material Adverse Effect. Between the execution of this
Agreement and the Closing, no event or series of events (other than stock price
fluctuations) shall have occurred which reasonably would be expected to have or
result in a Material Adverse Effect; and

 

(f)             Closing Documents. Each Investor shall have received each
document required to be delivered to it at or prior to the Closing pursuant to
Section 2.2(a).

 

(g)            Concurrent Transactions. The closing of the purchase and sale of
the Purchased Tranche A-2 Loans contemplated by Section 4.7 and the closing of
the purchase and sale of the membership interest units of New PE Holdco
contemplated by Section 4.7 shall, in each case, occur substantially
concurrently with the Closing.

 

(h)            Credit Agreement Amendments. Each of the First Lien Credit
Agreement and the Second Lien Credit Agreement Amendment shall be in full force
effect prior to the Closing.

 

(i)              Certain Transactions. All transactions entered by such Investor
for the purchase by such Investor of Purchased Tranche A-2 Loans or membership
interest units of New PE Holdco, in each case, contemplated hereunder to be sold
to the Company shall have been consummated.

 



25

 

 

5.2            Conditions Precedent to the Obligations of the Company. The
obligation of the Company to sell the Securities at the Closing is subject to
the satisfaction or waiver by the Company, at or before the Closing, of each of
the following conditions:

 

(a)             Representations and Warranties. The representations and
warranties of the Investors contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date;

 

(b)            Performance. The Investors shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Investors at or prior to the Closing;

 

(c)             Closing Documents. Receipt by the Company of each document
required to be delivered to it at or prior to the Closing pursuant to Section
2.2(b); and

 

(d)            Consents and Approvals. The Company shall have obtained all
governmental, regulatory or third party consents and approvals, if any,
necessary for the sale of the Securities (including, without limitation, the
approval of the Trading Market).

 

(e)             Concurrent Transactions. The closing of the purchase and sale of
the Purchased Tranche A-2 Loans contemplated by Section 4.7 and the closing of
the purchase and sale of the membership interest units of New PE Holdco
contemplated by Section 4.7 shall, in each case, occur substantially
concurrently with the Closing.

 

(f)             Credit Agreement Amendments. Each of the First Lien Credit
Agreement and the Second Lien Credit Agreement Amendment shall be in full force
effect prior to the Closing.

 

Article VI
MISCELLANEOUS

 

6.1            Termination. This Agreement may be terminated by the Company or
any Investor, by written notice to the other parties, if the Closing has not
been consummated by the twentieth (20th) Business Day following the date of this
Agreement; provided that no such termination will affect the right of any party
to sue for any breach by the other party (or parties).

 

6.2            Fees and Expenses. Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement; provided,
however, that, notwithstanding the foregoing, at the Closing, (i) the Company
shall reimburse the Investors for reasonable fees and expenses paid by such
Investors to counsel for the Investors in the amount equal to $50,000 plus 50%
of such fees and expenses over $50,000, and (ii) the Investors shall pay 50% of
fees and expenses of their Counsel over $50,000. The Company shall pay all
Transfer Agent fees, stamp taxes and other taxes and duties levied in connection
with the sale and issuance of their applicable Securities.

 



26

 

 

6.3            Entire Agreement. The Transaction Documents, together with the
Exhibits and Schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investors such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.

 

6.4            Indemnification. In consideration of each Investor’s execution
and delivery of the Transaction Documents and acquiring the Securities
thereunder and in addition to all of the Company’s other obligations under the
Transaction Documents, the Company shall defend, protect, indemnify and hold
harmless each Investor and all of their stockholders, partners, members,
officers, directors, employees and direct or indirect investors and any of the
foregoing Persons’ agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective

of whether any such Indemnitee is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitee as
a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company in the Transaction
Documents or any other certificate, instrument or document contemplated hereby
or thereby, (b) any breach of any covenant, agreement or obligation of the
Company contained in the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby or (c) any cause of
action, suit or claim brought or made against such Indemnitee by a third party
(including for these purposes a derivative action brought on behalf of the
Company) and arising out of or resulting from (i) the execution, delivery,
performance or enforcement of the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby, (ii) any
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, (iii) any
disclosure made by such Investor pursuant to Section 4.6, or (iv) the status of
such Investor as an investor in the Company pursuant to the transactions
contemplated by the Transaction Documents; provided, however, that no Investor
will be entitled to indemnification hereunder for any Indemnified Liabilities
proximately resulting from such Investor’s material breach of applicable laws,
rules or regulations, including, without limitation, any breach by such Investor
of any federal or state securities laws, rules or regulations with respect to
Short Sales or other hedging activities. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities that is permissible under applicable law. Except as
otherwise set forth herein, the mechanics and procedures with respect to the
rights and obligations under this Section 6.4 shall be the same as those set
forth in Section 6 of the Registration Rights Agreement.

 



27

 

 

6.5            Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the date of
transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section prior
to 6:30 p.m. (New York City time) on a Trading Day, (b) the next Trading Day
after the date of transmission, if such notice or communication is delivered via
facsimile or email at the facsimile number or email address specified in this
Section on a day that is not a Trading Day or later than 6:30 p.m. (New York
City time) on any Trading Day, (c) the Trading Day following the date of deposit
with a nationally recognized overnight courier service, or (d) upon actual
receipt by the party to whom such notice is required to be given. The addresses,
facsimile numbers and email addresses for such notices and communications are
those set forth on the signature pages hereof, or such other address or
facsimile number as may be designated in writing hereafter, in the same manner,
by any such Person.

 

6.6            Amendments; Waivers. No provision of this Agreement may be
amended or waived other than by an instrument in writing signed by the Company
and the holders of a majority of the then outstanding Registrable Securities
(excluding any Registrable Securities held by the Company or any of its
Subsidiaries), provided that any party may give a waiver in writing as to
itself. No consideration shall be offered or paid to any Investor to amend or
consent to a waiver or modification of any provision of any of this Agreement
unless the same consideration also is offered to all of the Investors.

 

6.7            Construction. The headings herein are for convenience only, do
not constitute a part of this Agreement and shall not be deemed to limit or
affect any of the provisions hereof. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against any party.

 

6.8            Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted assigns.
The Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign its
rights under this Agreement to any Person to whom such Investor assigns or
transfers any Securities, provided (i) such transferor agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of (x) the name and address of such transferee or assignee
and (y) the Registrable Securities with respect to which such registration
rights are being transferred or assigned, (iii) following such transfer or
assignment, the further disposition of such securities by the transferee or
assignee is restricted under the 1933 Act and applicable state securities laws,
(iv) such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions hereof that apply to the “Investors”
and (v) such transfer shall have been made in accordance with the applicable
requirements of this Agreement and with all laws applicable thereto.

 

6.9            No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.



28

 

 

6.10         Governing Law; Venue; Waiver of Jury Trial. THE CORPORATE LAWS OF
THE STATE OF DELAWARE SHALL GOVERN ALL ISSUES CONSIDERING THE RELATIVE RIGHTS OF
THE COMPANY AND ITS STOCKHOLDERS, AND ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT, INTERPRETATION AND PERFORMANCE OF THIS AGREEMENT SHALL BE
GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT
TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE
OF NEW YORK OR ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE APPLICATION OF THE
LAWS OF ANY JURISDICTIONS OTHER THAN THE STATE OF NEW YORK. THE COMPANY AND
INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN
FOR THE ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTOR
HEREUNDER, IN CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR
DISCUSSED HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE
TRANSACTION DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN
ANY SUIT, ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY INVESTOR, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR
CERTIFIED MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY
AT THE ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND INVESTORS
HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.

 

6.11         Survival. The representations and warranties, agreements and
covenants contained herein shall survive the Closing.

 

6.12         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or email attachment, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or email-attached signature page were an original thereof.

 

6.13         Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

6.14         Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever any Investor exercises a right, election, demand
or option owed to such Investor by the Company under a Transaction Document and
the Company does not timely perform its related obligations within the periods
therein provided, then, prior to the performance by the Company of the Company’s
related obligation, such Investor may rescind or withdraw, in its sole
discretion from time to time upon written notice to the Company, any relevant
notice, demand or election in whole or in part without prejudice to its future
actions and rights.



29

 

 

 

6.15         Replacement of Securities. If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.

 

6.16         Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to seek specific performance under
the Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation (other than in
connection with any action for temporary restraining order) the defense that a
remedy at law would be adequate.

 

6.17         Payment Set Aside. To the extent that the Company makes a payment
or payments to any Investor hereunder or any Investor enforces or exercises its
rights hereunder or thereunder, and such payment or payments or the proceeds of
such enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company
by a trustee, receiver or any other person under any law (including, without
limitation, any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.

 

6.18         Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be amended to appropriately account for such event.

 



30

 

 

6.19         Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under the Transaction Documents are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. Nothing contained herein or in any
other Transaction Document, and no action taken by any Investor pursuant hereto
or thereto, shall be deemed to constitute the Investors as, and the Company
acknowledges that the Investors do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Investors are in any way acting in concert or as a group or
entity with respect to such obligations or the transactions contemplated by the
Transaction Documents or any matters, and the Company acknowledges that the
Investors are not acting in concert or as a group, and the Company shall not
assert any such claim, with respect to such obligations or the transactions
contemplated by the Transaction Documents. The decision of each Investor to
purchase Securities pursuant to the Transaction Documents has been made by such
Investor independently of any other Investor. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with such
Investor making its investment hereunder and that no other Investor will be
acting as agent of such Investor in connection with monitoring such Investor’s
investment in the Securities or enforcing its rights under the Transaction
Documents. The Company and each Investor confirms that each Investor has
independently participated with the Company and its Subsidiaries in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Investor shall be entitled to independently protect
and enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The use of a single agreement to effectuate the
purchase and sale of the Securities contemplated hereby was solely in the
control of the Company, not the action or decision of any Investor, and was done
solely for the convenience of the Company and its Subsidiaries and not because
it was required or requested to do so by any Investor. It is expressly
understood and agreed that each provision contained in this Agreement and in
each other Transaction Document is between the Company, each Subsidiary and a
Investor, solely, and not between the Company, its Subsidiaries and the
Investors collectively and not between and among the Investors.

 



31

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

PACIFIC ETHANOL, INC.

 

 

By: /s/ NEIL M. KOEHLER                       

      Name: Neil M. Koehler

      Title: President and Chief Executive Officer

 

 

Address for Notice:

 

400 Capitol Mall, Suite 2060

Sacramento, CA 95814

Facsimile No.: 916-403-2785

Telephone No.: 916-403-2130

Attn: Christopher W. Wright, Esq.

 

With a copy to:

 

Troutman Sanders LLP

5 Park Plaza, Suite 1400

Irvine, CA 92614-2545

Facsimile No.: 949-622-2739

Telephone No.: 949-622-2710

Attn: Larry A. Cerutti

 

 

Signature Page to Securities Purchase Agreement

 



 

 

 

 

INVESTORS:

 

CWD OC 522 MASTER FUND LTD.

 

By: Candlewood Investment Group, as investment manager

 

By: /s/ David Koenig

Name: David Koenig

Title: Authorized Signatory

 

Address for Notices:

 

CWD OC 522 Master Fund Ltd.

c/o Candlewood Investment Group

777 Third Ave, Suite 19B, NY NY 10017

Attention: Peter Dowling

Phone: 212-439-4489

Fax: 646-380-3565

Email: Loans@candlewoodgroup.com

 

 

CANDLEWOOD SPECIAL SITUATIONS MASTER FUND, LTD.

 

By: Candlewood Investment Group, as investment manager

 

By: /s/ David Koenig

Name: David Koenig

Title: Authorized Signatory

 

Address for Notices:

 

Candlewood Special Situations Master Fund, Ltd.

c/o Candlewood Investment Group

777 Third Ave, Suite 19B, NY NY 10017

Attention: Peter Dowling

Phone: 212-439-4489

Fax: 646-380-3565

Email: Loans@candlewoodgroup.com

 

Signature Page to Securities Purchase Agreement

 



 

 

 

 

Credit Suisse Loan Funding LLC

 

By: /s/ Robert Healey

Name: Robert Healey

Title: Authorized Signatory

 

 

By: /s/ Robert Franz

Name: Robert Franz

Title: Managing Director

 

Address for Notices:

 

Credit Suisse Loan Funding LLC

Eleven Madison Avenue, 5th Floor

Attn: Jonothan Satran

New York, NY 10010-3629

Phone: (212) 325 9922

Fax: (212) 538 8119

Email: jonathan.satran@credit-suisse.com

 

 

Signature Page to Securities Purchase Agreement

 



 

 

 

 

CCVF PacEth LLC

 

By: Credit Value Partners LP, as investment manager

 

By: /s/ Michael Geroux

Name: Michael Geroux

Title: Partner

 

Address for Notices:

Operations Notices:

Email: creditvaluenotices@cvp7.com

Fax: 646-380-3563

 

Credit Contact:

Name: Ryan Eckert

E-mail: reckert@cvp7.com

Phone: (212) 493-4465

 

 

CANDLEWOOD CREDIT VALUE FUND II, LP

 



By: Credit Value Partners LP, as investment manager

 

By: /s/ Michael Geroux

Name: Michael Geroux

Title: Partner

 

Address for Notices:

 

Operations Notices:

Email: creditvaluenotices@cvp7.com

Fax: 646-380-3563

Credit Contact:

Name: Ryan Eckert

E-mail: reckert@cvp7.com

Phone: (212) 493-4465

 

 

Signature Page to Securities Purchase Agreement

 



 

 

 



SCHEDULE 3.1(a)
to Securities Purchase Agreement

 

Subsidiaries

 

1.    Kinergy Marketing LLC

     

2.    Pacific Ethanol Management Services Corp.

     

3.    Pacific Ethanol Development, LLC*

     

4.    Pacific Ag Products, LLC

 

 





 

 

 

SCHEDULE 3.1(d)
to Securities Purchase Agreement

 

Conflicts

 

1.The Company is obligated to pay, and after January 1, 2014 may be compelled to
pay, an aggregate amount of $6,583,000 of accrued and unpaid dividends on the
Company’s Series B Cumulative Convertible Preferred Stock.    

2.The Company has various reporting obligations under the Credit Agreements and
the governing documents of New PE Holdco under which the Company is obligated to
deliver to the Investors Non-Public Information that the Company does not
disclose in its filings under the Exchange Act.

 

 

 





 

 

 

SCHEDULE 3.1(g)
to Securities Purchase Agreement

 

Capitalization

 

Preferred stock, $0.001 par value; 10,000,000 shares authorized; Series A
Convertible Preferred Stock: 1,684,375 shares authorized; 0 shares outstanding;
Company’s Series B Cumulative Convertible Preferred Stock: 1,580,790 shares
authorized; 926,942 shares issued and outstanding. The Certificate of
Designations that governs the Company’s Series B Cumulative Convertible
Preferred Stock contain certain anti-dilution protection provisions.

 

Common Stock, $0.001 par value; 300,000,000 shares authorized; 144,672,406
shares issued and outstanding.

Warrants: warrants to purchase up to 75,589,674 shares of Common Stock. Of this
amount, warrants to purchase 252,101 shares of Common Stock contain “full
ratchet” anti-dilution protection provisions and 74,406,250 shares of Common
Stock contain “weighted-average” anti-dilution protection provisions

 

Options: options to purchase up to 194,774 shares of Common Stock are
outstanding.

 

The following Persons beneficially own more in excess of 5% of the outstanding
shares of Common Stock: Neil M. Koehler, Heights Capital Management, Inc.,
Capital Ventures International, The Goldman Sachs Group, Inc. and Lyles United,
LLC.

 

 



 



 

 

 

SCHEDULE 3.1(j)
to Securities Purchase Agreement

 

Absence of Litigation

 

1.The Company received a letter from The NASDAQ Stock Market on June 6, 2012,
indicating that the bid price of the Company’s common stock for the last 30
consecutive business days had closed below the minimum $1.00 per share required
for continued listing. The Company was provided an initial period of 180
calendar days, or until December 3, 2012, in which to regain compliance. The
Company was then provided an additional period of 180 calendar days, or until
June 3, 2013, in which to regain compliance.

 

 

 

 

 

 

 

 

 

 

 





 

 

 

SCHEDULE 3.1(l)
to Securities Purchase Agreement

 

Title to Assets

 

1.The obligations of Kinergy Marketing LLC and Pacific Ag. Products, LLC under
the Amended and Restated Loan and Security Agreement (the “Kinergy Credit
Facility”), dated May 4, 2012, by and among Kinergy Marketing LLC and Pacific
Ag. Products, LLC, as Borrowers, and Wells Fargo Capital Finance, LLC, as Agent,
are secured by a continuing first priority security interest in all personal and
real property and fixtures, and interests in property and fixtures, of Kinergy
Marketing LLC and Pacific Ag. Products, LLC. The Kinergy Credit Facility is
guaranteed by the Company.

 

 





 

 

 

SCHEDULE 3.1(o)
to Securities Purchase Agreement

 

1.The Company received a letter from The NASDAQ Stock Market on June 6, 2012,
indicating that the bid price of the Company’s common stock for the last 30
consecutive business days had closed below the minimum $1.00 per share required
for continued listing. The Company was provided an initial period of 180
calendar days, or until December 3, 2012, in which to regain compliance. The
Company was then provided an additional period of 180 calendar days, or until
June 3, 2013, in which to regain compliance.

 

 

 



 

 

 

SCHEDULE 3.1 (p)
to Securities Purchase Agreement

 

Registration Rights

 

1.The Company has certain demand and piggy-back registration right obligations
under the Registration Rights Agreement dated as of March 27, 2008 by and among
the Company and Lyles United, LLC.

 

 

 



 

 

 

SCHEDULE 3.1(aa)
to Securities Purchase Agreement

 

Indebtedness

 

Indebtedness and Other Contracts

 

1.The Kinergy Credit Facility, is a revolving credit facility under which the
Borrowers’ borrowing capacity is capped at $30,000,000 with an accordion for an
additional $10,000,000.    

2.Promissory Note in the principal amount of $1,000,000 dated March 29, 2009 in
favor of Neil M. Koehler, as amended. $750,000 remains outstanding on said note.
   

3.Agricredit Acceptance LLC Lease Agreement between Pacific Ag. Products, LLC
and Kirby Manufacturing, Inc. dated September 17, 2008. Pacific Ag. Products,
LLC’s liability under the Lease is approximately $30,000.    

4.Accrued and unpaid dividends on the Company’s Series B Cumulative Convertible
Preferred Stock in the aggregate amount of $6,583,000.    

5.Commercial Insurance Premium Finance And Security Agreement between the
Company and BankDirect Capital Finance, a division of Texas Capital Bank, N.A
dated October 31, 2012. The Company’s liability under the Agreement is
approximately $69,000.    

6.Premium Finance Agreement- Promissory Note between the Company and AFCO
Acceptance Corporation dated October 29, 2012. The Company’s liability under the
Note is approximately $367,000.

 



 

 

 

SCHEDULE 3.1(ee)
to Securities Purchase Agreement

 

Subsidiary Rights

 

The Company is limited to the amount of dividends it may receive from its
wholly-owned subsidiary, Kinergy Marketing LLC, under the terms of the Kinergy
Credit Facility. Kinergy Marting LLC is limited to the amount of dividends it
may receive from its wholly-owned subsidiary, Pacific Ag Products, LLC, under
the terms of the Kinergy Credit Facility.

 

 



 

 

 

SCHEDULE 3.1(gg)
to Securities Purchase Agreement

 

Ranking of Notes

 

1.The obligations of Kinergy Marketing LLC and Pacific Ag. Products, LLC under
the Kinergy Credit Facility are secured by a continuing first priority security
interest in all personal and real property and fixtures, and interests in
property and fixtures, of Kinergy Marketing LLC and Pacific Ag. Products, LLC.
The Kinergy Credit Facility is guaranteed by the Company.



 



 

 

 

Exhibit A

 

Schedule of Investors

 

Investor Aggregate Principal Amount of Notes Purchase Price of Notes Warrant
Shares Purchase Price of Warrants Total Purchase Price CWD OC 522 Master Fund
Ltd. $3,508,296.05 $3,252,190.44 4,051,739 $256,105.61 $3,508,296.05 Candlewood
Special Situations Master Fund, Ltd. $7,050,551.95 $6,535,861.65 8,142,697
$514,690.29 $7,050,551.95 Credit Suisse Loan Funding LLC $11,579,547.64
$10,734,240.66 13,373,066 $845,306.98 $11,579,547.64 CCVF PacEth LLC $27,045.00
$25,070.72 31,389 $1,974.29 $27,045.00 Candlewood Credit Value Fund II, LP
$27,050.00 $25,075.35 31,395 $1,974.65 $27,050.00 Total $22,192,490.64
$20,572,438.82 25,630,286 $1,620,051.82 $22,192,490.64

 

 

 



 

 

 

 

Exhibit B

 

Form of Note

 

[See Exhibit 10.2 to the Company’s Current Report on Form 8-K filed on December
19, 2012.]

 

 



 

 

 

Exhibit C

 

Form of Warrant

 

[See Exhibit 10.3 to the Company’s Current Report on Form 8-K filed on December
19, 2012.]

 

 



 

 

 

Exhibit D

 



Form of Registration Rights Agreement

 

[See Exhibit 10.4 to the Company’s Current Report on Form 8-K filed on December
19, 2012.]

 

 



 

 

 

Exhibit E

 

Form of First Lien Credit Agreement Amendment

 

[Attached]

 



 

 

 

 









EXHIBIT E TO SECURITIES PURCHASE AGREEMENT

 

FORM OF

 

FIRST AMENDMENT TO

CREDIT AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
_____________, 20__, is entered into by and among PACIFIC ETHANOL HOLDING CO.
LLC, a Delaware limited liability company (“Pacific Holding”), PACIFIC ETHANOL
MADERA LLC, a Delaware limited liability company (“Madera”), PACIFIC ETHANOL
COLUMBIA, LLC, a Delaware limited liability company (“Boardman”), PACIFIC
ETHANOL STOCKTON LLC, a Delaware limited liability company (“Stockton”), and
PACIFIC ETHANOL MAGIC VALLEY, LLC, a Delaware limited liability company
(“Burley” and, together with Pacific Holding, Madera, Boardman and Stockton, the
“Borrowers”), Pacific Holding, as Borrowers’ Agent, New PE Holdco LLC, a
Delaware limited liability company, as Pledgor (the “Pledgor”), each of the
Lenders, WELLS FARGO BANK, N.A., as administrative agent for the Lenders
(“Administrative Agent”), WELLS FARGO BANK, N.A., as collateral agent for the
Senior Secured Parties (“Collateral Agent”) and AMARILLO NATIONAL BANK, as
accounts bank (“Accounts Bank”). Capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to such terms in the Credit
Agreement (as hereinafter defined).

 

RECITALS

 

WHEREAS, Borrowers, Borrowers’ Agent, Pledgor, the Lenders party thereto,
Administrative Agent, Collateral Agent, Accounts Bank and Credit Suisse Loan
Funding LLC, as syndication agent, entered into that certain Credit Agreement
dated as of October 29, 2012 (the “Credit Agreement”);

 

WHEREAS, Borrowers and Borrowers’ Agent have requested, and the Lenders,
Administrative Agent, Collateral Agent and Accounts Bank have agreed to, certain
amendments to the Credit Agreement upon the terms and subject to the conditions
set forth herein;

 

NOW, THEREFORE, the parties hereto agree that upon the occurrence of the
Amendment Effective Date (as hereinafter defined), the Credit Agreement is
hereby amended as follows:

 

SECTION 1.Amendments to Credit Agreement. The Credit Agreement is hereby amended
to delete the definition of “Maturity Date” in the Credit Agreement in its
entirety and replaced such definition with the following:

 

“Maturity Date” means June 25, 2015 or such later date on or prior to June 25,
2016, as may be agreed to in any Maturity Date Extension.

 

SECTION 2.Consent to Amendment of Senior Credit Agreement. Each Lender hereby
consents to the execution and delivery by each party thereto of the First
Amendment to Second Amended and Restated Credit Agreement of even date herewith
and substantially in the form attached hereto as Exhibit A (the “Junior Credit
Agreement Amendment”).

 

 

 

 

 

SECTION 3.Payment of Costs and Fees. Each Borrower (i) reaffirms its obligations
under Section 11.07 of the Credit Agreement and (ii) without limiting the
provisions set forth in Section 11.07 of the Credit Agreement, acknowledges,
consents and agrees that it shall promptly pay, upon receipt of invoices
therefor, to the Administrative Agent and each Lender all reasonable
out-of-pocket costs, fees, expenses and charges of every kind in connection with
the preparation, negotiation, execution and delivery of this Amendment incurred
by or on behalf of such Persons, including, without limitation, the reasonable
fees and disbursements of Sidley Austin LLP, counsel to certain Lenders.

 

SECTION 4.Acknowledgements.

 

4.1.Reaffirmation of Obligations. Each Loan Party hereby (a) hereby reaffirms,
acknowledges, confirms and agrees to its respective guarantees, pledges and
grants of security interests and other commitments and Obligations under the
Financing Documents and (b) confirms and agrees that the Financing Documents and
all guarantees, pledges and grants of security interests and other commitments
and Obligations thereunder shall continue to be in full force and effect
following the effectiveness of the Amendment. All Obligations under the Credit
Agreement and the other Financing Documents owing by the Loan Parties to the
Administrative Agent, the Collateral Agent, the Accounts Bank and each Lender,
as the case may be, are unconditionally owing by the Borrower to the
Administrative Agent, the Collateral Agent and each Lender, as the case may be,
without offset, defense or counterclaim of any kind, nature or description
whatsoever.

 

4.2.Acknowledgement of Security Interests. Each Loan Party hereby acknowledges,
confirms and agrees that the Collateral Agent, for itself and the benefit of
Senior Secured Parties, has and shall continue to have valid, enforceable and
perfected first-priority liens (subject only to Permitted Liens) upon and
security interests in the Collateral granted to the Collateral Agent, for itself
and the benefit of Senior Secured Parties, pursuant to the Financing Documents.

 

4.3.Binding Effect of Documents. Each Loan Party hereby acknowledges, confirms
and agrees that: (i) each of the Financing Documents to which it is a party has
been duly executed and delivered to the Administrative Agent, the Collateral
Agent, the Accounts Bank and the Lenders thereto by it, and each is in full
force and effect as of the Effective Date, (ii) the agreements and obligations
of such Loan Party contained in the Credit Agreement as amended by this
Amendment (the “Amended Credit Agreement”), in each of the other Financing
Documents and in this Amendment constitute the legal, valid and binding
obligations of such Loan Party, enforceable against such Loan Party in
accordance with their respective terms, and such Loan Party has no valid defense
to the enforcement of the obligations under the Amended Credit Agreement or the
other Financing Documents, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or other similar laws
limiting creditors rights generally and except as enforceability may be limited
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) the Administrative
Agent, the Collateral Agent, the Accounts Bank and each Lender are and shall be
entitled to the rights, remedies and benefits provided for in the Financing
Documents and under applicable law or at equity.

 

 

 

 

SECTION 5.Representations and Warranties of Loan Parties. Each of the Loan
Parties hereby represents and warrants in favor of the Administrative Agent, the
Collateral Agent, the Accounts Bank and each Lender as follows:

 

5.1.The execution, delivery and performance by such Loan Party of this Amendment
and the performance of the Amended Credit Agreement are within such Loan Party’s
powers and have been duly authorized by all necessary action on the part of such
Loan Party.

 

5.2.This Amendment has been duly executed and delivered by such Loan Party and
each of this Amendment, the Amended Credit Agreement and the other Financing
Documents constitutes a legal, valid and binding obligation of such Loan Party
enforceable in accordance with its terms except as enforceability may be limited
by bankruptcy, insolvency, moratorium, reorganization or other similar laws
limiting creditors rights generally and except as enforceability may be limited
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

5.3.The execution, delivery or performance of this Amendment by such Loan Party
(i) does not require any consent or approval of, registration of filing with, or
any other action by, any Person (including, without limitation, any Governmental
Authority) except (A) such as have been obtained or made and are in full force
and effect and (B) filings necessary to perfect Liens created by the Financing
Documents, (ii) will not violate the organizational or governing documents of
any Loan Party and (iii) will not violate any applicable Law or any Contractual
Obligation applicable to or binding upon such Loan Party or any of their
respective properties or assets.

 

5.4.No event has occurred or is continuing, that would constitute a Default or
an Event of Default under the Credit Agreement, the Amended Credit Agreement or
any other Financing Document.

 

5.5.As of the Effective Date no litigation by, investigation known to such Loan
Party by, or proceeding of, any Governmental Authority is pending or, to the
knowledge of such Loan Party, has been threatened against such Loan Party which
(i) challenges such Loan Party’s right, power, or competence to enter into this
Amendment or perform any of its obligations under this Amendment, the Amended
Credit Agreement or any other the Financing Documents or the validity or
enforceability of this Amendment, the Amended Credit Agreement or any other
Financing Document or any action taken under this Amendment, the Amended Credit
Agreement or any other Financing Document or (ii) is reasonably likely, if
adversely decided, to have a Material Adverse Effect.

 

 

 

 

5.6.After giving effect to this Amendment, the representations and warranties of
such Loan Party contained in the Amended Credit Agreement and the other
Financing Documents are true and correct in all material respects (provided,
that if any representation or warranty is by its terms qualified by concepts of
materiality, such representation shall be true and correct in all respects) on
and as of the Effective Date with the same effect as if such representations and
warranties had been made on and as of such date, except that any such
representation or warranty which is expressly made only as of a specified date
need be true only as of such date.

 

SECTION 6.Conditions to Effectiveness of this Amendment. This Amendment shall
become effective as of the first date on or prior to January 15, 2013 on which
each of the following conditions has been satisfied (or waived in writing by the
Lenders) (the “Amendment Effective Date”):

 

6.1.Amendment. The Administrative Agent shall have received duly executed
counterparts of this Amendment from each Loan Party, each of the Lenders, the
Collateral Agent, the Administrative Agent and the Accounts Bank.

 

6.2.Junior Credit Agreement Amendment. The substantially concurrent occurrence
of the “Amendment Effective Date” as defined in the Junior Credit Agreement
Amendment.

 

6.3.Closing under Securities Purchase Agreement. All conditions precedent to the
“Closing” as defined in the Securities Purchase Agreement, dated as of December
19, 2012 by and among Pacific Ethanol and the investors party thereto, have been
satisfied (other than the occurrence of the “Amendment Effective Date” as
defined in each of this Amendment and in the Junior Credit Agreement Amendment).

 

6.4.Costs and Expenses. The Borrowers shall have paid all fees, costs and
expenses incurred in connection with this Amendment and any other Financing
Documents that have been invoiced and are required to be paid hereunder or under
the Credit Agreement (including, without limitation, reasonable legal fees and
expenses of the Administrative Agent and each Lender).

 

6.5.Representations and Warranties. The representations and warranties made or
deemed made by the Loan Parties under this Amendment shall be true and correct
(subject to the materiality qualifiers set forth in such representations and
warranties) as of the Amendment Effective Date.

 

 

 

 

6.6.Customary Closing Documents. The Lenders and the Administrative Agent shall
have received such officer’s certificates, secretary’s certificates,
resolutions, lien searches and other customary deliverables as they shall
request.

 

Upon satisfaction of the foregoing closing conditions, at the request of
Borrowers’ Agent, Administrative Agent and Lenders shall promptly provide
written confirmation to Borrowers’ Agent of such satisfaction (each as to
itself) and identify the Amendment Effective Date.

 



SECTION 7.Effect on the Financing Documents.

 

7.1.Except for the Administrative Agent’s, the Collateral Agent’s, the Accounts
Bank’s and the Lenders’ agreement expressly set forth in Section 1, the Credit
Agreement and each of the other Financing Documents shall be and remain
unchanged and in full force and effect in accordance with their respective
terms, are hereby ratified and confirmed in all respects and the Administrative
Agent, the Collateral Agent, the Accounts Bank and each Lender expressly
reserves the right to require strict compliance with the terms of the Credit
Agreement (and, following the Amendment Effective Date, the Amended Credit
Agreement) and the other Financing Documents. The execution, delivery, and
performance of this Amendment shall not operate as a modification or waiver of
any right, power, or remedy of any Agent or any Lender under the Credit
Agreement (and, following the Amendment Effective Date, the Amended Credit
Agreement) or any other Financing Document and no such action shall be construed
as (i) a waiver or forbearance of any of the Administrative Agent’s, the
Collateral Agent’s, the Accounts Bank’s or the Lenders’ rights, remedies, and
powers against the Borrowers, any other Loan Party or the Collateral (including,
without limitation, the right to terminate without notice the making of
Revolving Loans) or (ii) a waiver of any Default or Event of Default.
Notwithstanding any provision of this Amendment, nothing herein shall adversely
affect the rights, remedies, duties, liabilities, obligations and/or
responsibilities of any Lender that has not consented to the terms hereof to the
extent such consent may be required pursuant to the Credit Agreement, including
Section 11.01 thereof.

 

7.2.Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “herein,” “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Financing Documents to “the Credit Agreement,” “thereunder,” “therein,”
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified by this Amendment.

 

 

 

 

7.3.To the extent that any terms and conditions in any of the Financing
Documents shall contradict or be in conflict with any terms or conditions of the
Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified hereby (except to the
extent that such contradiction or conflict is expressly permitted by this
Amendment).

 

SECTION 8.Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
regard to conflicts of law principles that would require the application of laws
of another jurisdiction.

 

SECTION 9.Financing Document. This Amendment shall be deemed to be a Financing
Document for all purposes.

 

SECTION 10.RELEASE BY LOAN PARTIES. As of the Effective Date, each Loan Party
hereby waives, releases, remises and forever discharges the Administrative
Agent, the Collateral Agent, the Accounts Bank, each Lender, each of the other
Senior Secured Parties, each of their respective Affiliates and each of the
officers, directors, employees, and professionals of each Lender, the
Administrative Agent, the Collateral Agent, the Accounts Bank and each of the
other Senior Secured Parties and their respective Affiliates (collectively, the
“Releasees”), from any and all claims, demands, obligations, liabilities, causes
of action, damages, losses, costs and expenses of any kind or character, known
or unknown, past or present, liquidated or unliquidated, suspected or
unsuspected, which such Loan Party ever had from the beginning of the world or
now has or that any of the Loan Parties’ respective successors and assigns
hereafter can or may have against any such Releasee which relates, directly or
indirectly to the Credit Agreement, any other Financing Document, or to any acts
or omissions of any such Releasee relating to the Credit Agreement or any other
Financing Document in each case, pertaining to facts, events or circumstances
existing on or prior to the date hereof except for the duties and obligations
expressly set forth in this Amendment, the Credit Agreement and the other
Financing Documents (as modified by the provisions hereof). As to each and every
claim released hereunder, each Loan Party hereby represents that it has received
the advice of legal counsel with regard to the releases contained herein, and
waives the benefits of each provision of applicable federal or state law
(including, without limitation, the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto. Each Loan Party understands that the facts which they
believe to be true at the time of making the release provided for herein may
later turn out to be different than they now believe, and that information which
is not now known or suspected may later be discovered. Each Loan Party accepts
this possibility, and each Loan Party assumes the risk of the facts being
different and new information being discovered; and each Loan Party further
agrees that the release provided for herein shall in all respects continue to be
effective and not subject to termination or rescission because of any difference
in such facts or any new information.

 

 

 

 

SECTION 11.Severability. Wherever possible, each provision of this Amendment
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

 

SECTION 12.Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile or other electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 

 

[Signature pages follow]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers as of the day and year first written above.

 







  PACIFIC ETHANOL HOLDING CO. LLC, as a Borrower and as Borrowers’ Agent        
      By:       Name:     Title:               PACIFIC ETHANOL MADERA LLC, as a
Borrower               By:       Name:     Title:               PACIFIC ETHANOL
COLUMBIA, LLC, as a Borrower               By:       Name:     Title:          
    PACIFIC ETHANOL STOCKTON LLC, as a Borrower               By:       Name:  
  Title:               PACIFIC ETHANOL MAGIC VALLEY, LLC, as a Borrower        
      By:       Name:     Title:





 

 

 

 

 

 



  NEW PE HOLDCO, LLC, as Pledgor               By:       Name:     Title:      
        AMARILLO NATIONAL BANK, as Accounts Bank               By:       Name:  
  Title:               WELLS FARGO BANK, N.A., as Administrative Agent and
Collateral Agent               By:       Name:     Title:







 

 

 

 

 

 

 

 

 

 

 

  [__________], as a Lender               By:       Name:     Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 



 

 

 

 

 

 

 



 

 

EXHIBIT A

 

Junior Credit Agreement Amendment

 



 

 

 

 

[See Exhibit F to the Securities Purchase Agreement filed as Exhibit 10.1 to the
current report on Form 8-K filed on December 19, 2012]

 

 

 

 

 

 

 

 

 



 



 

 



Exhibit F

 

Form of Second Lien Credit Agreement Amendment

  

[Attached]

 



 

 

 



EXHIBIT F TO SECURITIES PURCHASE AGREEMENT

 

FORM OF

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED

CREDIT AGREEMENT

 

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”), dated as of _____________, 20__, is entered into by and among
PACIFIC ETHANOL HOLDING CO. LLC, a Delaware limited liability company (“Pacific
Holding”), PACIFIC ETHANOL MADERA LLC, a Delaware limited liability company
(“Madera”), PACIFIC ETHANOL COLUMBIA, LLC, a Delaware limited liability company
(“Boardman”), PACIFIC ETHANOL STOCKTON LLC, a Delaware limited liability company
(“Stockton”), and PACIFIC ETHANOL MAGIC VALLEY, LLC, a Delaware limited
liability company (“Burley” and, together with Pacific Holding, Madera, Boardman
and Stockton, the “Borrowers”), Pacific Holding, as Borrowers’ Agent, New PE
Holdco LLC, a Delaware limited liability company, as Pledgor (the “Pledgor”),
each of the Lenders whose signatures appear on the signature pages to this
Amendment (individually, each a “Consenting Lender” and collectively, the
“Consenting Lenders”), WELLS FARGO BANK, N.A., as administrative agent for the
Lenders (“Administrative Agent”), WELLS FARGO BANK, N.A., as collateral agent
for the Senior Secured Parties (“Collateral Agent”) and AMARILLO NATIONAL BANK,
as accounts bank (“Accounts Bank”). Capitalized terms used but not otherwise
defined herein shall have the meaning ascribed to such terms in the Credit
Agreement (as hereinafter defined).

 

RECITALS

 

WHEREAS, Borrowers, Borrowers’ Agent, the Pledgor, the Lenders party thereto,
Administrative Agent, Collateral Agent and Accounts Bank entered into that
certain Second Amended and Restated Credit Agreement dated as of October 29,
2012 (the “Credit Agreement”);

 

WHEREAS, Borrowers and Borrowers’ Agent have requested, and the Required
Lenders, Administrative Agent, Collateral Agent and Accounts Bank have agreed
to, certain amendments to the Credit Agreement upon the terms and subject to the
conditions set forth herein;

 

NOW, THEREFORE, the parties hereto agree that upon the occurrence of the
Amendment Effective Date (as hereinafter defined), the Credit Agreement is
hereby amended as follows:

 



SECTION 1. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as of the Amendment Effective Date as follows:











 

1.1.Section 11.03(j)(v) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

 

 

(v) notwithstanding any provision of this Agreement to the contrary, following
(A) the purchase of any Loan or Commitment by an Affiliated Lender and (B) the
payment and performance in full of all obligations under all PEI Senior
Unsecured Notes, such Affiliated Lender may (but, except as otherwise provided
in the foregoing clause (iv), shall not be obligated to) cancel such Loan and/or
terminate such Commitment via contribution to the capital of one or more
Borrowers or otherwise and such Loans and/or Commitments shall be deemed to be
no longer outstanding or available under any provision of the Financing
Documents.

 

1.2.The following new defined terms are hereby added to Exhibit A of the Credit
Agreement in the appropriate alphabetical order as follows:

 

“Designated Tranche A-2 Term Loans” means each Tranche A-2 Term Loan held by a
Designated Tranche A-2 Lender.”

 

“Designated Tranche A-2 Lender” means (a) Candlewood Special Situations Master
Fund, Ltd., CWD OC 522 Master Fund Ltd. and Credit Suisse Loan Funding LLC, (b)
any Affiliated Lender or (c) any assignee of any Lender described in the
foregoing clauses (a) and (b).

 

“PEI Senior Unsecured Notes” means those certain senior unsecured notes to be
issued by Pacific Ethanol pursuant to the Securities Purchase Agreement dated as
of December 19, 2012 by and among Pacific Ethanol and the investors party
thereto.

 

1.3.The definition of “Maturity Date” in the Credit Agreement is hereby deleted
in its entirety and replaced with the following:

 

“Maturity Date” means (a) with respect to the Extended Loans and the Designated
Tranche A-2 Term Loans, June 30, 2016, and (b) with respect to all other Loans,
the Original Maturity Date.

 



SECTION 2. Consent to Amendment of Senior Credit Agreement. The Consenting
Lenders hereby consent to the execution and delivery by each party thereto of
the First Amendment to Credit Agreement of even date herewith and substantially
in the form attached hereto as Exhibit A (the “Senior Credit Agreement
Amendment”).



 





SECTION 3. Payment of Costs and Fees. Each Borrower (i) reaffirms its
obligations under Section 11.07 of the Credit Agreement and (ii) without
limiting the provisions set forth in Section 11.07 of the Credit Agreement,
acknowledges, consents and agrees that it shall promptly pay, upon receipt of
invoices therefor, to the Administrative Agent and each Consenting Lender all
reasonable out-of-pocket costs, fees, expenses and charges of every kind in
connection with the preparation, negotiation, execution and delivery of this
Amendment incurred by or on behalf of such Persons, including, without
limitation, the reasonable fees and disbursements of Sidley Austin LLP, counsel
to certain Consenting Lenders.



 

 

 

 



SECTION 4. Acknowledgements.



 

4.1.Reaffirmation of Obligations. Each Loan Party hereby (a) hereby reaffirms,
acknowledges, confirms and agrees to its respective guarantees, pledges and
grants of security interests and other commitments and Obligations under the
Financing Documents and (b) confirms and agrees that the Financing Documents and
all guarantees, pledges and grants of security interests and other commitments
and Obligations thereunder shall continue to be in full force and effect
following the effectiveness of the Amendment. All Obligations under the Credit
Agreement and the other Financing Documents owing by the Loan Parties to the
Administrative Agent, the Collateral Agent, the Accounts Bank and each Lender,
as the case may be, are unconditionally owing by the Borrower to the
Administrative Agent, the Collateral Agent and each Lender, as the case may be,
without offset, defense or counterclaim of any kind, nature or description
whatsoever.

 

4.2.Acknowledgement of Security Interests. Each Loan Party hereby acknowledges,
confirms and agrees that the Collateral Agent, for itself and the benefit of
Senior Secured Parties, has and shall continue to have valid, enforceable and
perfected first-priority liens (subject only to Permitted Liens) upon and
security interests in the Collateral granted to the Collateral Agent, for itself
and the benefit of Senior Secured Parties, pursuant to the Financing Documents.

 

4.3.Binding Effect of Documents. Each Loan Party hereby acknowledges, confirms
and agrees that: (i) each of the Financing Documents to which it is a party has
been duly executed and delivered to the Administrative Agent, the Collateral
Agent, the Accounts Bank and the Lenders thereto by it, and each is in full
force and effect as of the Effective Date, (ii) the agreements and obligations
of such Loan Party contained in the Credit Agreement as amended by this
Amendment (the “Amended Credit Agreement”), in each of the other Financing
Documents and in this Amendment constitute the legal, valid and binding
obligations of such Loan Party, enforceable against such Loan Party in
accordance with their respective terms, and such Loan Party has no valid defense
to the enforcement of the obligations under the Amended Credit Agreement or the
other Financing Documents, except as enforceability may be limited by
bankruptcy, insolvency, moratorium, reorganization or other similar laws
limiting creditors rights generally and except as enforceability may be limited
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) the Administrative
Agent, the Collateral Agent, the Accounts Bank and each Lender are and shall be
entitled to the rights, remedies and benefits provided for in the Financing
Documents and under applicable law or at equity.

 

 

 

 

SECTION 5.Representations and Warranties of Loan Parties. Each of the Loan
Parties hereby represents and warrants in favor of the Administrative Agent, the
Collateral Agent, the Accounts Bank and each Lender as follows:

 

5.1.The execution, delivery and performance by such Loan Party of this Amendment
and the performance of the Amended Credit Agreement are within such Loan Party’s
powers and have been duly authorized by all necessary action on the part of such
Loan Party.

 

5.2.This Amendment has been duly executed and delivered by such Loan Party and
each of this Amendment, the Amended Credit Agreement and the other Financing
Documents constitutes a legal, valid and binding obligation of such Loan Party
enforceable in accordance with its terms except as enforceability may be limited
by bankruptcy, insolvency, moratorium, reorganization or other similar laws
limiting creditors rights generally and except as enforceability may be limited
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

5.3.The execution, delivery or performance of this Amendment by such Loan Party
(i) does not require any consent or approval of, registration of filing with, or
any other action by, any Person (including, without limitation, any Governmental
Authority) except (A) such as have been obtained or made and are in full force
and effect and (B) filings necessary to perfect Liens created by the Financing
Documents, (ii) will not violate the organizational or governing documents of
any Loan Party and (iii) will not violate any applicable Law or any Contractual
Obligation applicable to or binding upon such Loan Party or any of their
respective properties or assets.

 

5.4.No event has occurred or is continuing, that would constitute a Default or
an Event of Default under the Credit Agreement, the Amended Credit Agreement or
any other Financing Document.

 

5.5.As of the Effective Date no litigation by, investigation known to such Loan
Party by, or proceeding of, any Governmental Authority is pending or, to the
knowledge of such Loan Party, has been threatened against such Loan Party which
(i) challenges such Loan Party’s right, power, or competence to enter into this
Amendment or perform any of its obligations under this Amendment, the Amended
Credit Agreement or any other the Financing Documents or the validity or
enforceability of this Amendment, the Amended Credit Agreement or any other
Financing Document or any action taken under this Amendment, the Amended Credit
Agreement or any other Financing Document or (ii) is reasonably likely, if
adversely decided, to have a Material Adverse Effect.

 

 

 

 

5.6.After giving effect to this Amendment, the representations and warranties of
such Loan Party contained in the Amended Credit Agreement and the other
Financing Documents are true and correct in all material respects (provided,
that if any representation or warranty is by its terms qualified by concepts of
materiality, such representation shall be true and correct in all respects) on
and as of the Effective Date with the same effect as if such representations and
warranties had been made on and as of such date, except that any such
representation or warranty which is expressly made only as of a specified date
need be true only as of such date.

 

SECTION 6.Conditions to Effectiveness of this Amendment. This Amendment shall
become effective as of the first date on or prior to January 15, 2013 on which
each of the following conditions has been satisfied (or waived in writing by the
Required Lenders) (the “Amendment Effective Date”):

 

6.1.Amendment. The Administrative Agent shall have received duly executed
counterparts of this Amendment from each Loan Party, the Required Lenders, the
Collateral Agent, the Administrative Agent and the Accounts Bank.

 

6.2.Senior Credit Agreement Amendment. The substantially concurrent occurrence
of the “Amendment Effective Date” as defined in the Senior Credit Agreement
Amendment.

 

6.3.Closing under Securities Purchase Agreement. All conditions precedent to the
“Closing” as defined in the Securities Purchase Agreement, dated as of December
19, 2012 by and among Pacific Ethanol and the investors party thereto, have been
satisfied (other than the occurrence of the “Amendment Effective Date” as
defined in each of this Amendment and in the Senior Credit Agreement Amendment).

 

6.4.Costs and Expenses. The Borrowers shall have paid all fees, costs and
expenses incurred in connection with this Amendment and any other Financing
Documents that have been invoiced and are required to be paid hereunder or under
the Credit Agreement (including, without limitation, reasonable legal fees and
expenses of the Administrative Agent and each Consenting Lender).

 

6.5.Representations and Warranties. The representations and warranties made or
deemed made by the Loan Parties under this Amendment shall be true and correct
(subject to the materiality qualifiers set forth in such representations and
warranties) as of the Amendment Effective Date.

 

6.6.Customary Closing Documents. The Consenting Lenders and the Administrative
Agent shall have received such officer’s certificates, secretary’s certificates,
resolutions, lien searches and other customary deliverables as they shall
request.

 

 

 

Upon satisfaction of the foregoing closing conditions, at the request of
Borrowers’ Agent, Administrative Agent and Consenting Lenders shall promptly
provide written confirmation to Borrowers’ Agent of such satisfaction (each as
to itself) and identify the Amendment Effective Date.

 

SECTION 7.Effect on the Financing Documents.

 

7.1.Except for the Administrative Agent’s, the Collateral Agent’s, the Accounts
Bank’s and the Consenting Lenders’ agreement expressly set forth in Section 1,
the Credit Agreement and each of the other Financing Documents shall be and
remain unchanged and in full force and effect in accordance with their
respective terms, are hereby ratified and confirmed in all respects and the
Administrative Agent, the Collateral Agent, the Accounts Bank and each Lender
expressly reserves the right to require strict compliance with the terms of the
Credit Agreement (and, following the Amendment Effective Date, the Amended
Credit Agreement) and the other Financing Documents. The execution, delivery,
and performance of this Amendment shall not operate as a modification or waiver
of any right, power, or remedy of any Agent or any Lender under the Credit
Agreement (and, following the Amendment Effective Date, the Amended Credit
Agreement) or any other Financing Document and no such action shall be construed
as (i) a waiver or forbearance of any of the Administrative Agent’s, the
Collateral Agent’s, the Accounts Bank’s or the Lenders’ rights, remedies, and
powers against the Borrowers, any other Loan Party or the Collateral (including,
without limitation, the right to terminate without notice the making of
Revolving Loans) or (ii) a waiver of any Default or Event of Default.
Notwithstanding any provision of this Amendment, nothing herein shall adversely
affect the rights, remedies, duties, liabilities, obligations and/or
responsibilities of any Lender that has not consented to the terms hereof to the
extent such consent may be required pursuant to the Credit Agreement, including
Section 11.01 thereof.

 

7.2.Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “herein,” “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Financing Documents to “the Credit Agreement,” “thereunder,” “therein,”
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified by this Amendment.

 

7.3.To the extent that any terms and conditions in any of the Financing
Documents shall contradict or be in conflict with any terms or conditions of the
Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified hereby (except to the
extent that such contradiction or conflict is expressly permitted by this
Amendment).

 

 

 

 

SECTION 8.Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, without
regard to conflicts of law principles that would require the application of laws
of another jurisdiction.

 



SECTION 9.Financing Document. This Amendment shall be deemed to be a Financing
Document for all purposes.



 

SECTION 10.RELEASE BY LOAN PARTIES. As of the Effective Date, each Loan Party
hereby waives, releases, remises and forever discharges the Administrative
Agent, the Collateral Agent, the Accounts Bank, each Lender, each of the other
Senior Secured Parties, each of their respective Affiliates and each of the
officers, directors, employees, and professionals of each Lender, the
Administrative Agent, the Collateral Agent, the Accounts Bank and each of the
other Senior Secured Parties and their respective Affiliates (collectively, the
“Releasees”), from any and all claims, demands, obligations, liabilities, causes
of action, damages, losses, costs and expenses of any kind or character, known
or unknown, past or present, liquidated or unliquidated, suspected or
unsuspected, which such Loan Party ever had from the beginning of the world or
now has or that any of the Loan Parties’ respective successors and assigns
hereafter can or may have against any such Releasee which relates, directly or
indirectly to the Credit Agreement, any other Financing Document, or to any acts
or omissions of any such Releasee relating to the Credit Agreement or any other
Financing Document in each case, pertaining to facts, events or circumstances
existing on or prior to the date hereof except for the duties and obligations
expressly set forth in this Amendment, the Credit Agreement and the other
Financing Documents (as modified by the provisions hereof). As to each and every
claim released hereunder, each Loan Party hereby represents that it has received
the advice of legal counsel with regard to the releases contained herein, and
waives the benefits of each provision of applicable federal or state law
(including, without limitation, the laws of the state of New York), if any,
pertaining to general releases after having been advised by its legal counsel
with respect thereto. Each Loan Party understands that the facts which they
believe to be true at the time of making the release provided for herein may
later turn out to be different than they now believe, and that information which
is not now known or suspected may later be discovered. Each Loan Party accepts
this possibility, and each Loan Party assumes the risk of the facts being
different and new information being discovered; and each Loan Party further
agrees that the release provided for herein shall in all respects continue to be
effective and not subject to termination or rescission because of any difference
in such facts or any new information.

 

 

 

 

SECTION 11.Severability. Wherever possible, each provision of this Amendment
shall be interpreted in such a manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Amendment.

 

SECTION 12.Counterparts. This Amendment may be executed by one or more of the
parties hereto on any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile or other electronic transmission shall be as
effective as delivery of a manually executed counterpart hereof.

 

[Signature pages follow]

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers as of the day and year first written above.

 

 



  PACIFIC ETHANOL HOLDING CO. LLC, as a Borrower and as Borrowers’ Agent        
      By:       Name:     Title:               PACIFIC ETHANOL MADERA LLC, as a
Borrower               By:       Name:     Title:               PACIFIC ETHANOL
COLUMBIA, LLC, as a Borrower               By:       Name:     Title:          
    PACIFIC ETHANOL STOCKTON LLC, as a Borrower               By:       Name:  
  Title:               PACIFIC ETHANOL MAGIC VALLEY, LLC, as a Borrower        
      By:       Name:     Title:





 

 

 

 

 

 



  NEW PE HOLDCO, LLC, as Pledgor               By:       Name:     Title:      
        AMARILLO NATIONAL BANK, as Accounts Bank               By:       Name:  
  Title:               WELLS FARGO BANK, N.A., as Administrative Agent and
Collateral Agent               By:       Name:     Title:







 

 

 

 

 

 

 

 

 

 

 

  [__________], as a Lender               By:       Name:     Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A

 

Senior Credit Agreement Amendment

 

 

 

 

[See Exhibit E to the Securities Purchase Agreement filed as Exhibit 10.1 to the
Current Report on Form 8-K filed on December 19, 2012]

 

 

 

 

 

 

 

 

 

 



 

 

 

Exhibit G

 

Form of Purchase and Sale Agreement

 

[See Exhibit 10.5 to the Company’s Current Report on Form 8-K filed on December
19, 2012.]

 

 



 

 

 

Exhibit H

 

COMPANY TRANSFER AGENT INSTRUCTIONS

 

American Stock Transfer & Co., LLC
____________________________
____________________________

 

Attention:

 

Ladies and Gentlemen:

 

Reference is made to that certain Securities Purchase Agreement, dated as of
December 19, 2012 (the “Agreement”), by and among Pacific Ethanol, Inc., a
Delaware corporation (the “Company”), and the investors named on the schedule of
investors attached thereto as Exhibit A (collectively, the “Holders”), pursuant
to which the Company is issuing Notes (the “Notes”), and Warrants (the
“Warrants”), which are exercisable into shares of Common Stock. Additionally,
the Notes are entitled to interest, which, at the option of the Company and
subject to certain conditions, may be paid in shares of Common Stock that have
been registered for resale (the “Interest Shares”).

 

This letter shall serve as our irrevocable authorization and direction to you
(provided that you are the transfer agent of the Company at such time):

 

(i) to issue shares of Common Stock upon transfer or resale of the Interest
Shares (if any); and

 

(ii) to issue shares of Common Stock upon the exercise of the Warrants (the
“Warrant Shares”) to or upon the order of a Holder from time to time upon
delivery to you of a properly completed and duly executed Exercise Notice, in
the form attached hereto as Exhibit I, which has been acknowledged by the
Company as indicated by the signature of a duly authorized officer of the
Company thereon.

 

You acknowledge and agree that so long as you have previously received (a)
written confirmation from the Company’s legal counsel that either (i) a
registration statement covering resales of the Warrant Shares or the Interest
Shares has been declared effective by the Securities and Exchange Commission
(the “SEC”) under the Securities Act of 1933, as amended (the “1933 Act”) and
that resales of the Warrant Shares or the Interest Shares may be made
thereunder, or (ii) sales of the Warrant Shares or the Interest Shares may be
made in conformity with Rule 144 under the 1933 Act (“Rule 144”), (b) if
applicable, a copy of such registration statement, and (c) notice from legal
counsel to the Company or any Holder that a transfer of Warrant Shares or
Interest Shares has been effected either pursuant to the registration statement
(and a prospectus delivered to the transferee) or pursuant to Rule 144, then,
unless otherwise required by law, within three (3) business days of your receipt
of the notice referred to in (c), you shall issue the certificates representing
the Warrant Shares or Interest Shares so sold to the transferees registered in
the names of such transferees, and such certificates shall not bear any legend
restricting transfer of the Warrant Shares or Interest Shares thereby and should
not be subject to any stop-transfer restriction.

 



 

 

 

A form of written confirmation (to be used in connection with any sale) from the
Company’s outside legal counsel that a registration statement covering resales
of the Warrant Shares or Interest Shares has been declared effective by the SEC
under the 1933 Act is attached hereto as Exhibit II.

 

Please be advised that the Holders are relying upon this letter as an inducement
to enter into the Agreement and, accordingly, each Holder is a third party
beneficiary to these instructions.

 

Please execute this letter in the space indicated to acknowledge your agreement
to act in accordance with these instructions. Should you have any questions
concerning this matter, please contact me at (916) 403-2130.

 

 

Very truly yours,

 

PACIFIC ETHANOL, INC.

 

 

By: _____________________________

      Name: _______________________

      Title: ________________________

 

THE FOREGOING INSTRUCTIONS ARE
ACKNOWLEDGED AND AGREED TO
this _____ day of _________, 20__

 

AMERICAN STOCK TRANSFER & CO., INC.

 

By: ____________________________
Name: ______________________
Title: _______________________

 



 

 

 

Exhibit I

 

Opinion of Company Counsel

 

Capitalized terms not defined herein shall have the meaning given them in the
Agreement.

 

1.The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware and has the
requisite corporate power and authority to own or lease, as the case may be, and
to operate its properties and conduct its business as presently conducted, as
such properties and business are known to us.    

2.The Company has the requisite corporate power and authority to execute,
deliver, and perform its obligations under the Agreement. The execution and
delivery by the Company of each of the Transaction Documents and the performance
by the Company of each of its obligations thereunder at the Closing have been
duly authorized by all necessary corporate action on the part of the Company and
no further consent or authorization of the Company, its board of directors or
its stockholders is required therefor (other than, to the extent more than
3,289,727 shares of Common Stock are issued as Interest Shares pursuant to the
Notes, the approval of a majority of the Company’s stockholders in order to
issue more than 19.99% of the total number of shares of Common Stock outstanding
on the date of the Agreement).    

3.The execution and delivery by the Company of the Agreement do not, and the
performance by the Company of its obligations to be performed under the
Agreement at the Closing will not, result in a breach or violation of: (a) the
Company’s certificate of incorporation or bylaws, as each are currently in
effect; (b) the Delaware General Corporation Law or, to our knowledge, any
federal, California or New York law, rule or regulation to which the Company is
subject and which in our experience is typically applicable to transactions of
the nature contemplated by the Agreement; or (c) the terms of any Material
Agreement. The term “Material Agreements” shall mean all the agreements to which
the Company is a party and which the Company has filed as an exhibit to the
Company’s Form 10-K for the fiscal year ended December 31, 2011 (the “2011 Form
10-K”), as an exhibit to the Company’s Form 10-Q for the quarterly period ended
March 31, 2012, as an exhibit to the Company’s Form 10-Q for the quarterly
period ended June 30, 2012, as an exhibit to the Company’s Form 10-Q for the
quarterly period ended September 30, 2012, or as an exhibit to any Form 8-K
filed by the Company since the filing of the 2011 Form 10-K through the date
hereof with the Securities Exchange Commission.

 

 

 



 

 

 

   

4.Other than as specifically contemplated by or described in the Agreement, no
approval or authorization by, or filing or qualification with, any United States
federal, California or New York governmental authority or under the Delaware
General Corporation Law on the part of the Company is required in connection
with the valid execution, delivery and performance by the Company of its
obligations to be performed under the Agreement at the Closing or the offer,
sale and issuance of the Notes and the Warrants at the Closing, except: (a) the
filing of a Form D with the Securities and Exchange Commission in connection
with an exemption from the registration requirements of Section 5 under the
Securities Act of 1933, as amended; (b) such as may be required under the blue
sky laws of any jurisdiction in connection with the offer, sale and issuance of
the Notes and the Warrants at the Closing; and (c) such as have already been
obtained or made by the Company.    

5.The Interest Shares, when and if issued and delivered pursuant to the Notes,
and the Warrant Shares, when and if paid for upon exercise of, and issued and
delivered pursuant to the Warrants, will be duly authorized, validly issued,
fully paid and nonassessable. The Company’s board of directors has adopted
resolutions to reserve an aggregate of 7,369,714 shares of Common Stock that may
be issuable as Interest Shares pursuant to the terms of the Notes, and an
aggregate of 25,630,286 shares of Common Stock that are issuable as Warrant
Shares upon exercise of the Warrants pursuant to their terms, provided, however,
that we express no opinion concerning the effect of such resolutions or
reservation.    

6.The Transaction Documents have been duly executed and delivered by the Company
and, subject to the exceptions and qualifications set forth below, each
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its respective terms.    

7.To our knowledge, no action, suit, proceeding, inquiry or investigation before
or by any court, public board or body or any governmental agency or
self-regulatory organization is pending or threatened against the Company which
questions the validity of the Agreement or the transactions contemplated thereby
or any action taken or to be taken pursuant thereto.    

8.Assuming the accuracy of the representations and warranties made by each of
the Investors in Section 3.2 of the Agreement, and assuming that there has been
no general solicitation or advertising with respect to the Notes or Warrants to
be sold under the Agreement, the issuance and sale of the Notes, the Warrants,
the Interest Shares and the Warrant Shares (assuming no commission or other
remuneration is paid or given directly or indirectly for soliciting the exercise
of the Warrants) pursuant to the Agreement, and in the case of the Interest
Shares and the Warrant Shares, pursuant to the Notes and the Warrants,
respectively, will be exempt from the registration requirements of Section 5 of
the Securities Act of 1933, as amended.

 

 



 

 

 

 

Exhibit J

 

Tranche A-2 Term Loans

 

Investor Tranche A-2 Term Loans CWD OC 522 Master Fund Ltd. $3,408,468.16
Candlewood Special Situations Master Fund, Ltd. $6,849,929.84 Credit Suisse Loan
Funding LLC $11,280,197.64 Total $21,538,595.64

 

 



 

 

 

 

Exhibit K

 

Ownership of New PE Holdco Units

 

Investor Units of New PE Holdco Candlewood Special Situations Fund, LP 60.090
Credit Suisse Securities (USA) LLC 59.870 CCVF PacEth LLC 5.409 Candlewood
Credit Value Fund II, LP 5.410 Total 130.779



 

 



 

 

 